t c memo united_states tax_court ralphs grocery co subsidiaries f k a ralphs supermarkets inc subsidiaries petitioners v commissioner of internal revenue respondent fred meyer inc subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date roger j jones andrew r roberson and sarah s sandusky for petitioners alan m jacobson john e budde and laurie a nasky for respondent memorandum opinion chiechi judge these cases are before us on the motion for partial summary_judgment of petitioners petitioners’ motion and the motion for partial summary_judgment of respondent respon- dent’s motion we shall grant petitioners’ motion and we shall deny respondent’s motion background the parties are in agreement regarding or do not dispute the following facts at the time petitioner ralphs grocery co rgc and its subsidiaries filed the petition in the case at docket no all of rgc’s stores and its main warehouse were located and all goods and services were provided exclusively in california at the time petitioner fred meyer inc fred meyer and its subsidiaries filed the petition in the case at docket no 1the parties filed with the court a stipulation of facts together with stipulated exhibits attached and an agreed state- ment of material facts that are to control for purposes of their respective motions for partial summary_judgment we shall refer to that stipulation together with those exhibits and that agreed statement as the parties’ agreed facts the parties’ agreed facts pertain to inter alia the requirements and effects of the u s bankruptcy code bankruptcy code u s c respondent objected to several stipulated exhibits we shall not rule on respondent’s evidentiary objections that is because we need not rely on the exhibits to which respondent objects in order to resolve the questions presented in the parties’ respec- tive motions for partial summary_judgment fred meyer had its headquarters in oregon and provided goods and services primarily in oregon and washington at the time petitioners filed their respective petitions rgc and fred meyer were subsidiaries of the kroger co kroger and were members of kroger’s consolidated_group for federal_income_tax tax purposes at that time kroger had its head- quarters in ohio in george a ralphs founded a grocery store business in los angeles california ralphs grocery store business that business remained privately owned for over years in federated department stores inc federated purchased the ralphs grocery store business from its then owners federated operated that business as an unincorporated division of federated until in campeau corp campeau a corporation organized under the laws of canada acquired allied stores corp allied for approximately dollar_figure billion at that time allied operated certain retail department stores through certain of its subsid- iaries in campeau acquired federated for approximately dollar_figure billion at that time in addition to operating the ralphs grocery store business federated operated certain retail depart- ment stores through certain of its subsidiaries campeau’s acquisition of federated constituted a qualified_stock_purchase under sec_338 in connection with its acquisition of federated pursuant to sec_1_338-4t f temporary income_tax regs fed reg date campeau made a protective_carryover_basis_election and an offset prohibition election in order to finance campeau’s acquisitions of allied and federated certain subsidiaries of campeau borrowed funds from citibank bank of montreal banque paribas paribas the edward j debartolo corp ejdc and olympia york cc limited o y on date ralphs acquisition co was incorporated under the laws of delaware around that date federated trans- ferred all of the assets and the liabilities of the ralphs grocery store business to a transitory subsidiary newco in exchange for all of the common_stock of newco thereafter newco merged with and into ralphs acquisition co which changed its name to ralphs grocery co ralphs as part of that merger 2all section references are to the internal_revenue_code code in effect at all relevant times 3the parties agree that certain subsidiaries of campeau borrowed funds in order to finance campeau’s acquisitions of allied and federated however the parties’ agreed facts do not refer to any amounts that campeau or any of its subsidiaries borrowed with respect to the acquisition of allied 4ralphs grocery co that we shall refer to as ralphs is not the same entity as petitioner ralphs grocery co as discussed below in date ralphs was merged into ralphs supermarkets inc rsi thereafter rsi the surviving company assumed the name ralphs grocery co federated transferred to ralphs all of the common_stock of newco in exchange for a promissory note of ralphs in the amount of dollar_figure million we shall refer to the series of transactions by which federated transferred the ralphs grocery store business to newco and ralphs in exchange for a dollar_figure million promissory note as the ralphs incorporation transaction for tax purposes the ralphs incorporation transaction was treated in part as an intercompany asset sale and in part as a dividend distribution of the ralphs grocery store business the ralphs incorporation transaction resulted in a deferred intercompany gain ralphs deferred inter- company gain in excess of dollar_figure million at an undisclosed date after the ralphs incorporation transaction all of the outstand- ing common_stock of ralph sec_5 was transferred to allied and hold- ings iii inc holdings iii an indirect subsidiary of campeau that had been incorporated in campeau organized its operations in the united_states through federated stores inc fsi a holding_company formerly 5in date ralphs issued to certain executives and certain key employees of ralphs big_number shares of nonvoting series a preferred_stock series a nonvoting preferred_stock and big_number shares of nonvoting series b preferred_stock series b nonvoting preferred_stock for an aggregate price of dollar_figure million a portion of the series a nonvoting preferred_stock was required to be redeemed each year beginning in and continuing through a portion of the series b nonvoting preferred_stock was required to be redeemed each year beginning in and continu- ing through in addition ralphs was permitted to redeem at any time the series a nonvoting preferred_stock and the series b nonvoting preferred_stock provided that it gave the owners of that respective stock five days notice of any such redemption known as campeau corp u s inc fsi was the parent corpora- tion of a consolidated_group fsi consolidated_group for tax purposes that consisted of approximately other u s corpora- tions including allied federated and ralphs that filed a single consolidated tax_return for each of the taxable years ended date through and that had an ownership structure as of date as described below certain members of the fsi consolidated_group were engaged in the real_estate business certain other members were engaged in the retail department store business and ralphs was engaged in the grocery store business as of date fsi owned percent of the outstanding common_stock of holdings iii percent of the outstanding common_stock of campeau properties inc cpi and percent of the outstanding common_stock of each of certain corporations fsi shopping center corporations that each owned certain shopping centers as of date cpi which had been incorporated in and was serving as a holding_company for fsi’s ownership 6attached as an appendix is a chart showing the ownership structure as of date of the members of the fsi consoli- dated group 7each of the fsi shopping center corporations held a percent interest in certain partnerships ejdc owned directly or indirectly the remaining 50-percent interest in each of those partnerships interests in certain shopping mall developments that fsi ejdc and their respective affiliates were to develop jointly owned percent of the outstanding common_stock of federated hold- ings inc holdings as of date holdings iii owned percent of the outstanding common_stock of federated holdings ii inc holdings ii approximately dollar_figure percent8 of the outstand- ing common_stock of ralphs a promissory note due from federated federated note in the principal_amount of dollar_figure mil- lion and a promissory note due from allied allied note in the principal_amount of dollar_figure million as of date holdings ii which had been incorpo- rated in owned percent of the outstanding common_stock of allied dollar_figure percent of the outstanding common_stock of holdings and a residual_interest in certain collat- eral relating to a certain monetization agreement as of date allied owned percent of the outstanding common_stock of holdings approximately dollar_figure 8in the parties’ agreed facts the parties agreed to the approximate percentage of the outstanding common_stock of ralphs that holdings iii owned for convenience we shall not refer hereinafter to that ownership percentage as approximate 9as of date allied also had outstanding certain preferred_stock that was publicly traded percent10 of the outstanding common_stock of ralphs and percent of the stock of each of certain operating subsidiaries that were engaged in the retail department store business as of date certain investors unrelated to the members of the fsi consolidated_group owned dollar_figure percent of the outstanding common_stock of holdings as of that date ejdc owned percent of the outstanding common_stock of holdings on date ejdc sold that stock of holdings to fsi for dollar_figure after that sale ejdc was not a stockholder of any member of the fsi consolidated_group as of date holdings which had been incorpo- rated in owned percent of the outstanding common_stock of federated and the residual_interest in a dollar_figure million escrow fund as of date federated owned percent of the stock of each of certain operating subsidiaries that were engaged in the retail department store business certain members of the fsi consolidated_group borrowed funds from certain financial institutions in order to finance campeau’s acquisition of federated discussed above in date bank of montreal and paribas lent dollar_figure million to fsi in order to finance 10in the parties’ agreed facts the parties agreed to the approximate percentage of the outstanding common_stock of ralphs that allied owned for convenience we shall not refer hereinaf- ter to that ownership percentage as approximate campeau’s acquisition of federated in date fsi prepaid that loan in full fsi made that payment by using a dollar_figure million dividend that holdings iii had paid to fsi around that time around date before paying that dividend holdings iii received a dollar_figure million dividend from holdings ii around the same time holdings ii had raised the dollar_figure million that it used to pay that dividend by selling to allied for dollar_figure million approximately percent of the outstanding common_stock of holdings and an option to purchase an additional percent of the outstanding common_stock of holdings in date ejdc lent dollar_figure million to fsi ejdc equity loan to finance campeau’s acquisition of federated that loan was evidenced by a promissory note in the amount of dollar_figure million fsi dollar_figure million note that fsi issued to ejdcdollar_figure in connection with the ejdc equity loan ejdc campeau fsi and cpi executed a document entitled master pledge agreement ejdc master pledge agreement in date fsi and ejdc refinanced the ejdc equity loan and renegotiated its terms pursuant to that refinancing ejdc returned to fsi the fsi dollar_figure million note in exchange for a new promissory note from fsi in the amount of dollar_figure million fsi new 11ejdc also received in consideration for the ejdc equity loan percent of the outstanding common_stock of holdings which it owned as of date and a pledge of the outstanding common_stock of holdings that cpi owned ie percent of the outstanding common_stock of holdings dollar_figure million note dollar_figure campeau guaranteed fsi’s payment of all sums due under the fsi new dollar_figure million note in connection with the refinancing of the ejdc equity loan ejdc campeau fsi holdings iii cpi and the fsi shopping center corporations executed a document entitled master pledge agreement ejdc revised master pledge agreement that superseded the ejdc master pledge agreement under that revised pledge agreement certain members of the fsi consolidated_group pledged to ejdc the following properties as security for fsi’s perfor- mance under the fsi new dollar_figure million note percent of the outstanding common_stock of cpi that fsi owned certain partnership interests and certain stock that cpi owned including the common_stock of holdings that cpi owned the stock that fsi owned in each of the fsi shopping center corporations and the respective partnership interests that each of those corporations owned percent of the outstanding common_stock of allied and the dollar_figure percent of the outstanding common_stock of ralphs that holdings iii owned the ejdc revised master 12ejdc retained the pledge consisting of the percent of the outstanding common_stock of holdings that cpi owned and that ejdc had received as consideration for the ejdc equity loan see supra note 13in date fsi owned directly percent of the outstanding common_stock of allied as of date hold- ings ii owned percent of the outstanding common_stock of allied the parties’ agreed facts do not establish how or when holdings ii acquired that stock pledge agreement provided that ejdc was to release on date the pledge by holdings iii of the dollar_figure percent of the outstanding_stock of ralphs that holdings iii owned ejdc did not release that pledge on date each of the pledges under the ejdc revised master pledge agreement was subordinate to fsi’s payment of all sums due under the fsi new dollar_figure million note and campeau’s guaranty of fsi’s payment of those sums the ejdc revised master pledge agreement did not state that any pledge of property under that agreement had priority over any other pledge of property under that agreement on date citibank bank of montreal and paribas provided to allied certain revolving working_capital in the amount of dollar_figure million on the same date bank of montreal and paribas provided to allied a certain revolving inventory facility in the amount of dollar_figure million on date o y agreed to lend up to dollar_figure million to campeau thereafter campeau borrowed dollar_figure million of that dollar_figure million from o y campeau dollar_figure million loan campeau then lent dollar_figure million to fsi that was evidenced by a note from fsi in the amount of dollar_figure million fsi dollar_figure million note thereafter fsi lent dollar_figure million to holdings iii that was evidenced by a note from holdings iii in the amount of dollar_figure million holdings iii note the holdings iii note was payable no later than date and provided for an interest rate of percent per year holdings iii used the dollar_figure million that it borrowed from fsi to lend dollar_figure million to allied and dollar_figure million to federated that were evidenced by the allied note and the federated note respec- tively on date holdings iii guaranteed the campeau dollar_figure million loan that campeau received from o y around date on date holdings iii also pledged to o y as security for that guaranty the outstanding common_stock of ralphs that holdings iii owned ie dollar_figure percent that pledge was subject_to the security_interest of ejdc in that stock under the ejdc revised master pledge agreement in late certain members of the fsi consolidated_group became aware that they would be unable to make payments timely with respect to the debt that each had incurred as a result between january and date fsi and certain of its subsidiaries including holdings holdings ii and holdings iii filed in the u s bankruptcy court for the northern district of california california u s bankruptcy court respective volun- tary petitions for relief chapter petitions under chapter entitled reorganization of the bankruptcy code u s c secs we shall refer collectively to fsi and certain of its subsidiaries that filed chapter petitions in the california u s bankruptcy court as the fsi debtors at the time holdings iii filed its chapter petition in the california u s bankruptcy court the holdings iii note was the only evi- dence of indebtedness of holdings iii for money that it had borrowed in the chapter petition that it filed with the california u s bankruptcy court holdings iii reported total assets of dollar_figure and total liabilities of dollar_figure in the consolidated balance sheets for each of the taxable years ended date through the fsi consolidated_group re- ported based on book_value the following total assets and total liabilities not including stockholders equity of holdings iii as of the beginning of each of those taxable years date date date date total assets dollar_figure big_number big_number total liabilities dollar_figure big_number big_number on date allied and certain of its subsidiaries collectively allied debtors and federated and certain of its subsidiaries collectively federated debtors filed in the u s bankruptcy court for the southern district of ohio ohio u s bankruptcy court chapter petitions under chapter of the bankruptcy code we shall refer collectively to the allied debtors and the federated debtors as the allied federated debtors on date the ohio u s bank- ruptcy court consolidated the respective chapter cases of the allied debtors and the federated debtors for joint administration under a single docket number we shall refer to the proceedings commenced in the ohio u s bankruptcy court that that court consolidated on date as the allied chapter proceedings in the chapter petition that it filed with the ohio u s bankruptcy court allied reported based on book_value total assets of approximately dollar_figure and total liabilities of approximately dollar_figure as of date in the chapter petition that it filed with the ohio u s bankruptcy court federated reported based on book_value total assets of approximately dollar_figure and total liabilities of approxi- mately dollar_figure as of date on date the california u s bankruptcy court transferred venue in the respective chapter cases of the fsi debtors to the ohio u s bankruptcy court on date the ohio u s bankruptcy court consolidated those proceedings for joint administration under a single docket number we shall refer to the proceedings commenced in the california u s bank- ruptcy court that the ohio u s bankruptcy court consolidated on date as the fsi chapter proceedings thereafter the ohio u s bankruptcy court considered and treated the allied chapter proceedings and the fsi chapter proceedings as interrelated and closely coordinated those proceedings around early ralphs was solvent at no time did ralphs file a petition under the bankruptcy code nor was ralphs a debtor in either the fsi chapter proceedings or the allied chapter proceedings as a result no creditor claims were filed against ralphs in the fsi chapter proceedings or in the allied chapter proceedings the fsi consolidated_group filed form_1120 u s_corporation income_tax return form_1120 for its taxable_year ended date fsi consolidated_group consolidated_return the fsi consolidated_group attached to that return a consolidated balance_sheet in which it reported based on book_value the following total assets and total liabilities not including stockholders equity as of the beginning of that taxable_year ie date of that group and of certain of its members total asset sec_1 company group fsi consolidated_group total liabilities dollar_figure big_number big_number big_number big_number big_number big_number big_number 1the term total assets does not include any amount repre- dollar_figure big_number big_number big_number -0- big_number big_number big_number fsi holdings iii holdings ii holdings federated allied ralphs senting the value of intangible assets in the consolidated balance_sheet that the fsi consolidated_group attached to the fsi consolidated_group consolidated_return line 13a intan- gible assets was left blank for each member of that consoli- dated group for the fsi consolidated group’s taxable_year ended date holdings claimed a worthless_stock deduction with respect to the common_stock of federated that it owned for that taxable_year allied holdings ii and cpi each claimed a worth- less stock deduction with respect to the common_stock of holdings that each owned at all times during the fsi chapter proceedings the fsi debtors including fsi and holdings iii operated as debtors in possession under the bankruptcy code and conducted their respec- tive ongoing businesses substantially as they had conducted those businesses before the fsi chapter proceedings had commenced during the pendency of the fsi chapter proceedings through early date fsi and the other fsi debtors continued to be managed by the officers that had managed the respective fsi debtors before the fsi chapter proceedings had commenceddollar_figure at no time during the fsi chapter proceedings did the ohio u s bankruptcy court appoint any trustee to take control of the assets and the business of any of the fsi debtors nor did that court appoint any examiner for any of those debtors at no time during the fsi chapter proceedings did any creditor of fsi object to fsi’s acting as a debtor in possession nor did any of those creditors ask the ohio u s bankruptcy court to appoint any trustee at all times during the allied chapter proceedings the allied federated debtors also operated as debtors in possession and conducted their respective ongoing businesses substantially as they had conducted those businesses before the allied chapter proceedings had commenceddollar_figure 14from date to date g william miller served as the chairman and the chief_executive_officer of fsi 15the parties’ agreed facts do not indicate whether during the pendency of the allied chapter proceedings through early date the allied federated debtors continued to be managed by the officers that had managed the respective allied federated debtors before the allied chapter proceedings had commenced nor do those agreed facts indicate whether certain facts discussed below that the parties agree apply to the fsi debtors and or the fsi chapter proceedings also apply to the allied federated debtors and or the allied chapter proceed- ings however neither party argues that any such fact does not apply to the allied federated debtors and or the allied chapter proceedings we assume that is because in making their respective arguments with respect to their respective motions for partial summary_judgment the parties focus their arguments on the receipt of certain rhc stock by certain creditors of fsi and do continued the u s trustee program u s trustee program a component of the u s department of justice that is responsible for promot- ing the efficiency and protecting the integrity of the federal bankruptcy system oversaw the fsi chapter proceedings and the allied chapter proceedings pursuant to that program six official creditor committees were appointed in the allied chapter proceedings pursuant to the u s trustee program an offi- cial committee of unsecured creditors of fsi was appointed in the fsi chapter proceedingsdollar_figure none of ejdc bank of mon- treal paribas o y or campeau was a member of the committee of unsecured creditors of fsi appointed pursuant to the u s trustee program in the fsi chapter proceedings several claims were filed in the fsi chapter proceedings against the various fsi debtors including the following claims ejdc filed numerous claims in the fsi chapter proceedings including certain secured claims against fsi identified as cla sec_1 under the ejdc revised master pledge agreement and the fsi new dollar_figure million note certain secured claims against holdings ii identified as cla sec_2 under a certain agreement continued not focus on the receipt of certain rhc stock by certain credi- tors of allied see infra note 16each of the respective official committees appointed pursuant to the u s trustee program in the allied chapter proceedings and the official committee of unsecured creditors appointed pursuant to that program in the fsi chapter proceed- ings possessed certain rights under the bankruptcy code certain secured claims against holdings iii identified as cla sec_3 under the ejdc revised master pledge agreement and any pledge agreement regarding the allied note or the federated note certain secured claims against cpi identified as cla sec_4 certain respective unsecured claims against fsi holdings iii and cpi identified as class including any unsecured deficiency claims17 against those debtors and certain unse- cured claims against any of the fsi debtors identified as cla sec_15 to the extent such claims were not included in class dollar_figure ejdc’s claims against the fsi debtors except holdings totaled approximately dollar_figure million not including interest due on those claims in the fsi chapter proceedings ejdc asserted a lien on the following property of certain of the fsi debtors the common_stock of cpi that fsi owned the common_stock of each of the fsi shopping center corporations that fsi owned fsi’s interest in the holdings iii note the common_stock of ralphs that holdings iii owned the common_stock of holdings that 17an unsecured deficiency claim was any portion of a claim to the extent that the value of the claimholder’s interest in the applicable fsi debtor’s interest in any property securing the claim was less than the amount of the claim or to the extent that the amount of any claim subject_to setoff was less than the amount of such claim as determined under sec_506 of the bankruptcy code 18each of the debts on which the creditor claims of ejdc against the fsi debtors was based had been guaranteed by campeau cpi owned a certain general_partnership interest that cpi owned in a certain partnership the 50-percent partnership_interest of each of the fsi shopping center corporations in the partnerships that operated certain shopping malls jointly with ejdc and the common_stock of allied that holdings ii owned there were several potential grounds on which the fsi debtors might have been able to invalidate the security_interest that ejdc claimed in the common_stock of ralphs that holdings iii owned the fsi debtors claimed in certain documents filed with the ohio u s bankruptcy court that if they were not able to invalidate the security interests in the property of certain of the fsi debtors that ejdc asserted ejdc would be entitled to all of the value attributable to the common_stock of ralphs that holdings iii owned which the fsi debtors estimated to equal approximately dollar_figure million and all of the value attribut- able to the common_stock of each of the fsi shopping center corporations that fsi owned which fsi estimated to be not more than dollar_figure million to the extent necessary to satisfy ejdc’s oversecured claims totaling approximately dollar_figure million bank of montreal and paribas filed certain unsecured claims against the fsi debtors identified as class relating to the dollar_figure million that they had lent to fsi in date bank of montreal and paribas filed those claims as a protective measure in the event fsi recovered as a voidable preference under the bankruptcy code a portion of the dollar_figure million that it had repaid to bank of montreal and paribas in date o y filed a secured claim against holdings iii identified as class under the terms of the allied note and the federated note and under holdings iii’s guaranty of the loan that o y had agreed on date to make available to campeau o y filed an unsecured deficiency claim against holdings iii and all other fsi debtors identified as cla sec_21 o y also asserted as security for its claims against holdings iii a lien on the common_stock of ralphs that holdings iii owned fsi filed a secured claim against holdings iii identified as class under the holdings iii note fsi also filed an unsecured claim against holdings iii identified as cla sec_24 that included any unsecured deficiency claim campeau filed a secured claim against fsi identified as class under the fsi dollar_figure million note campeau filed an unsecured claim against the fsi debtors identified as cla sec_22 that included any unsecured deficiency claims and any claims campeau may have assigned to o y as security campeau also asserted a lien on the claims that fsi filed and that were identified as class and cla sec_24 ralphs filed an unsecured claim against the fsi debtors identified as cla sec_26 under certain tax-sharing agreements that certain members of the fsi consolidated_group including ralphs had entered into before the fsi chapter proceedings had been commenced holdings iii held the interest identified as cla sec_39 in the outstanding common_stock of holdings ii fsi held the interest identified as cla sec_40 in the outstanding common_stock of holdings iii in addition to the claims discussed above allied had potential claims against the fsi debtors for fraudulent convey- ance breach of fiduciary duties indemnity and civil conspiracy those claims were asserted on behalf of allied against the fsi debtors with respect to the funds that fsi used in date to repay to bank of montreal and paribas the dollar_figure million that those companies lent to fsi in date fsi had potential claims for preference against bank of montreal and paribas with respect to the claims asserted on allied’s behalf against the fsi debtors bank of montreal and paribas had contingent claims to recover from fsi any amount which bank of montreal or paribas would be required to pay allied or by which their other claims against allied might be reduced as a result of allied’s claims against the fsi debtors with respect to the dollar_figure million that bank of montreal and paribas had lent to fsi bank of montreal and paribas asserted that their respective claims would be senior to those claims of ejdc that were secured_by the common_stock of ralphs that holdings iii owned several claims were filed in the allied chapter proceed- ings against the various allied federated debtors including the following claims bank of montreal and paribas filed secured and unsecured claims against allied identified as class a-6 class ar-6 and class ao-6 with respect to the respective revolving working_capital and revolving inventory facilities that they had extended to allied on date holdings iii filed an unsecured claim against allied identified as class a-17 under the allied note holdings iii also filed an unsecured claim against federated identified as class f-10 under the federated note ejdc and its affiliates filed more than claims against the allied federated debtors ejdc asserted that its claims against federated were secured_by a pledge of the federated note and the allied note holdings held the interest identified as class f-15 in the outstanding common_stock of federated holdings ii held the interest identified as class f-19 in the outstanding common_stock of allied the fsi debtors and the allied federated debtors had obliga- tions under the bankruptcy code to file with the ohio u s bankruptcy court in the fsi chapter proceedings and the allied chapter proceedings respective proposed plans of reorganiza- tion19 and respective disclosure statements with respect to those proposed plans of reorganization under the bankruptcy code the fsi debtors and the allied federated debtors had an exclusive right during the days following the date on which those debtors filed their respective chapter petitions plan exclu- sivity period to file respective proposed plans of reorganiza- tion with the ohio u s bankruptcy court on several occasions the fsi debtors and the allied federated debtors requested extensions of their respective plan exclusivity periods the ohio u s bankruptcy court granted each of those requests at no time did ejdc bank of montreal paribas o y or campeau seek to reduce the time during which fsi had the exclu- sive right to file a proposed plan_of_reorganization with the ohio u s bankruptcy court nor did those creditors object to the requests of fsi to extend the time during which it had the exclusive right to file a proposed plan_of_reorganization with that courtdollar_figure 19the term plan_of_reorganization is used herein to refer to a plan described in ch of the bankruptcy code u s c secs our use of that term is not intended to refer to a plan_of_reorganization for tax purposes or to imply that any proposed plan_of_reorganization filed with the ohio u s bank- ruptcy court constituted a plan_of_reorganization for tax pur- poses 20the docket sheet of the ohio u s bankruptcy court in the fsi chapter proceedings did not reflect that ejdc bank of montreal paribas o y or campeau requested that that court shorten the fsi debtors’ plan exclusivity period in the fsi continued during the fsi chapter proceedings and the allied chapter proceedings the fsi debtors the allied debtors the feder- ated debtors ralphs the various creditors committees and other respective creditors of the fsi debtors and the allied federated debtors engaged in extensive discussions and negotiations regard- ing the resolution of the fsi chapter proceedings and the allied chapter proceedings each of the participants in those discussions and negotiations was represented by separate profes- sional advisors the fsi debtors and the allied federated debtors filed with the ohio u s bankruptcy court respective joint proposed plans of reorganization in the fsi chapter proceedings and the allied chapter proceedings thereafter those debtors amended on several occasions the respective joint proposed plans and filed with the ohio u s bankruptcy court those respective amended joint proposed plans none of ejdc bank of montreal paribas o y or campeau objected to the confirmation of any of the respective proposed plans of reorganization that the fsi debtors and the allied federated debtors filed with the ohio u s bank- continued chapter proceedings or that any of those creditors ob- jected to the several requests that the fsi debtors made to the ohio u s bankruptcy court for extensions of that plan exclusiv- ity period ruptcy courtdollar_figure no party except the fsi debtors and the al- lied federated debtors filed with that court a proposed plan_of_reorganization in the fsi chapter proceedings or the allied chapter proceedings on date the fsi debtors filed with the ohio u s bankruptcy court in the fsi chapter proceedings a document entitled third amended joint plan_of_reorganization for federated stores inc federated holdings inc federated holdings ii inc federated holdings iii inc and campeau properties inc date proposed fsi chapter plan and a document entitled second amended disclosure statement pursuant to section of the bankruptcy code for federated stores inc federated holdings inc federated holdings ii inc federated holdings iii inc and campeau properties inc fsi disclosure statement dollar_figure on date the allied federated debtors filed with the ohio u s bankruptcy court in the allied chapter proceed- ings a document entitled third amended joint plan of reorga- 21the docket sheet of the ohio u s bankruptcy court in the fsi chapter proceedings did not reflect that ejdc bank of montreal paribas o y or campeau filed any document with that court objecting to the confirmation of any of the respective proposed joint plans of reorganization that the fsi debtors filed with that court in those proceedings 22the docket sheet of the ohio u s bankruptcy court in the fsi chapter proceedings did not reflect that ejdc bank of montreal paribas o y or campeau filed any document with that court objecting to the adequacy of the fsi disclosure statement nization of federated department stores inc allied stores corporation and certain of their subsidiaries date proposed allied chapter plan and a document entitled disclosure statement pursuant to section of the bankruptcy code for the third amended joint plan_of_reorganization for federated department stores inc allied stores corporation and certain of their subsidiaries allied disclosure statement the date proposed fsi chapter plan and the date proposed allied chapter plan collectively the date proposed chapter plans were interdependent the effectiveness of the date proposed fsi chapter plan was conditioned on the satisfaction of or if waivable waiver of all of the conditions to the effectiveness of the date proposed allied chapter plan according to the fsi debtors and the allied federated debtors the primary reason for filing separate proposed plans of reorganization in their respective chapter proceedings was the existence of separate debt structures for the respective opera- tions of the fsi debtors and the allied federated debtors other reasons of the fsi debtors and the allied federated debtors for filing separate proposed plans of reorganization were allied federated and ralphs were separate reporting compa- nies under certain federal securities laws the agreement of the respective parties to the fsi chapter proceedings and the allied chapter proceedings that the creditors of the retail department store businesses should become equity participants in those businesses after the chapter reorganization and the retail department store businesses and the ralphs grocery store business had little in common having been operated separately under separate management and from separate geographic locations according to the fsi disclosure statement the overall purposes of the date proposed fsi chapter plan were to distribute the assets of the fsi debtors among the credi- tors of those debtors to maximize the amount that the creditors of the fsi debtors could recover on their respective claims against those debtors and to allocate that amount in a manner that the fsi debtors viewed as fair and reasonable and to settle and compromise certain significant disputes that the fsi debtors believed would result in significant expense if litigated and that had the potential to impact adversely the fsi debtors if determined adversely to them according to the allied disclosure statement the overall purposes of the date proposed allied chapter plan were to alter the respective debt and the respective capital structures of the allied federated debtors so that at the conclusion of the allied chapter proceedings those debtors would possess viable respective capital structures to maximize the amount that the creditors of the allied federated debtors could recover on their respective claims against those debtors and to allocate that amount in a manner that the allied federated debtors viewed as fair and reasonable and to settle compromise or otherwise dispose_of certain claims of and against the allied federated debtors on terms that those debtors believed to be reasonable in addition allied federated debtors intended for the date proposed allied chapter plan to preserve certain economies of scale and other_benefits of the joint operation of the allied federated debtors as a specific condition to any confirmation by the ohio u s bankruptcy court of the date proposed chapter plans the fsi debtors the allied federated debtors and the respective creditors of those debtors entered into an agreement comprehen- sive settlement agreement that was to resolve certain actual and potential claims that those parties had against each other under terms that those parties determined were reasonable that agreement provided inter alia that the parties to that agree- ment generally agreed to use their best efforts to have the ohio u s bankruptcy court confirm the date proposed chapter plans under the comprehensive settlement agreement the fsi debtors the allied federated debtors ralphs and some of the respective creditors of those debtors were to execute releases regarding potential and actual claims among and between the parties to that agreement those claims included the various respective claims of ejdc bank of montreal paribas o y and campeau many of the issues raised by the claims that the parties to the comprehensive settlement agreement were to release were novel or unresolved issues of law that could have required time-consuming litigation to resolve under the comprehensive settlement agreement certain tax- sharing agreements between and among members of the fsi consolidated_group that had been entered into before the com- mencement of the fsi chapter proceedings and the allied chapter proceedings were to be canceled as a condition to the execution of the comprehensive settlement agreement and of the ohio u s bankruptcy court’s confirmation of the date proposed chapter plansdollar_figure under the comprehensive settlement agreement the claim of holdings iii with respect to the federated note was to be reduced from dollar_figure million to dollar_figure million in order to account for certain claims that the federated debtors had against fsi with 23one of the tax-sharing agreements was between ralphs and fsi under that agreement for each taxable_year of the fsi consolidated_group ralphs was obligated to pay to fsi an amount equal to the amount of tax that ralphs would have paid if ralphs had filed a separate tax_return for that taxable_year in return each member of the fsi consolidated_group agreed to indemnify jointly and severally and hold harmless ralphs against any claim of liability for tax of the fsi consolidated_group respect to certain tax-sharing agreements among those debtors and fsi the comprehensive settlement agreement stated that that agreement was an essential element of and means of implementation of the date proposed chapter plans that agreement also stated that each of the date proposed chapter plans was an essential element of and means of execution of the comprehensive settlement agreement the date proposed chapter plans proposed to separate the ownership and the operation of the ralphs grocery store business from the respective ownership and the respective operations of the real_estate businesses and the retail depart- ment store businesses in order to achieve that separation the date proposed chapter plans proposed inter alia that allied and federated merge into a single surviving entity known as new federated thereby consolidating the real_estate busi- nesses and the retail department store businesses and that a majority of the outstanding common_stock of ralphs be distributed to ejdc bank of montreal and paribas all of which were unre- lated to the fsi consolidated_group in negotiating the terms of the date proposed fsi chapter plan fsi proposed to value all of the outstanding common_stock of ralphs at dollar_figure million solely for the purpose of allocating the outstanding common_stock of ralphs which holdings iii owned and which the fsi debtors proposed in that plan that holdings iii transfer to ejdc bank of montreal paribas and campeaudollar_figure although fsi had proposed a value higher than dollar_figure million for the outstanding common_stock of ralphs fsi was willing to and did propose a value of dollar_figure million for that stock in order to achieve a consensus among the parties that negotiated the terms of the date proposed fsi chapter plan based on a value of dollar_figure million for all of the outstand- ing common_stock of ralphs the allied federated debtors assumed that the value of the outstanding common_stock of ralphs that allied owned ie dollar_figure percent was approximately dollar_figure million the fsi debtors proposed in the date proposed fsi chapter plan that ejdc receive the following with respect to its creditor claims identified as classe sec_1 and million shares of the outstanding common_stock of ralphs representing approximately dollar_figure percent of the total outstanding common_stock of ralphs to be distributed from the shares of ralphs common_stock that holdings iii owned a release under the comprehensive settlement agreement of any claims against ejdc and certain respective real_estate partnership inter- 24the net value of all of the outstanding common_stock of ralphs was at least dollar_figure million ests that the fsi shopping center corporations owned or certain stock of those corporations that fsi owneddollar_figure the fsi debtors proposed in the date proposed fsi chapter plan that bank of montreal and paribas in consider- ation for their respective creditor claims identified as class their respective agreements under the comprehensive settlement agreement to release any claims against ejdc and their respective consents to the date proposed allied chapter plan as holders of the claims identified as class a-6 receive the following big_number shares of the outstanding common_stock of ralphs representing approximately percent of the total outstanding common_stock of ralphs to be distrib- uted equally between bank of montreal and paribas and to be distributed from the shares of ralphs common_stock that holdings iii owned and releases under the comprehensive settlement agreement of any potential claims against bank of montreal or paribas the fsi debtors proposed in the date proposed fsi chapter plan that campeau receive the following with respect 25under the date proposed fsi chapter plan it was proposed that ejdc receive the respective real_estate part- nership interests that each of the fsi shopping center corpora- tions owned unless fsi determined that any such distribution to ejdc would have adverse tax consequences to fsi in that event under the date proposed fsi chapter plan it was proposed that ejdc receive certain respective stock of the fsi shopping center corporations that fsi owned to its creditor claims against fsi identified as classes and big_number shares of the outstanding common_stock of ralphs representing approximately percent of the total outstanding common_stock of ralphs to be distributed from the shares of ralphs common_stock that holdings iii owned cash and a release under the comprehensive settlement agreement of any potential claims against it under the date proposed fsi chapter plan the fsi debtors proposed that a portion ie percent of the outstanding common_stock of ralphs that those debtors proposed be distributed to campeau be distrib- uted to fsi and be sold by fsi as needed in order to satisfy certain obligations and expenses arising under the date proposed fsi chapter plan to the extent that fsi did not sell any portion of the ralphs stock that it received the fsi debtors proposed in the date proposed fsi chapter plan that fsi distribute that portion to campeau the fsi debtors proposed in the date proposed fsi chapter plan that o y receive the following with respect to its creditor claims identified as classes and a distribution from campeau with respect to holdings iii’s guaranty of the loan that o y agreed on date to make available to campeau and a release under the comprehensive settlement agreement of any potential claims against it the fsi debtors proposed in the date proposed fsi chapter plan that fsi receive with respect to its creditor claims identified as classes and the property of the estate of holdings iii if any after the distribution pursuant to that proposed plan of the common_stock of ralphs that holdings iii owned in the date proposed fsi chapter plan the fsi debtors proposed that fsi distribute pursuant to that plan any such property that it received the fsi debtors proposed in the date proposed fsi chapter plan that the respective creditor claims of ejdc bank of montreal paribas o y and campeau all be impaired in that proposed plan the fsi debtors proposed that all secured claims except the secured claims identified as class be impaired in the date proposed fsi chapter plan the fsi debtors proposed that several creditors that had filed respective unse- cured claims against the fsi debtors receive certain distribu- tions with respect to their claims the fsi debtors proposed in the date proposed fsi chapter plan that holdings holdings ii holdings iii and cpi be dissolved and that their respective assets vest in and be held by fsi as disbursing agent for distribution under the october 26the claims identified as cla sec_11 consisted of claims against holdings ii under a certain loan agreement dated date pursuant to which holdings ii borrowed certain funds from citicorp investment bank ltd proposed fsi chapter plan in that proposed plan the fsi debtors proposed that fsi continue in existence until the date proposed fsi chapter plan had been fully consummated and the ohio u s bankruptcy court closed the fsi chapter proceed- ings at that time fsi would dissolve the fsi debtors proposed in the date proposed fsi chapter plan that all of the outstanding common_stock of holdings iii be canceled upon the dissolution of that company and that no property be distributed to fsi with respect to its interest identified as cla sec_40 as the sole stockholder of holdings iii in summary the fsi debtors proposed in the date proposed fsi chapter plan that holdings iii transfer to the following creditors of fsi the following approximate percentages of the outstanding common_stock of ralphs fsi creditor ejdc campeau bank of montreal paribas percentage of outstanding common_stock of ralphs the allied federated debtors proposed in the date proposed allied chapter plan that on or after the effective date of that proposed plan allied and federated merge and that all of their respective assets vest in a single surviving com- pany to be known as new federated the allied federated debtors proposed in that proposed plan that all of the outstanding common_stock of new federated be distributed to the respective creditors of the allied debtors and the federated debtors the allied federated debtors proposed in the date proposed allied chapter plan that holdings iii receive with respect to its claim against federated under the federated note big_number shares of the common_stock of new federated the al- lied federated debtors proposed in that proposed plan that big_number of those big_number shares be distributed pursuant to the date proposed fsi chapter plan to the respective general unsecured creditors of fsi and holdings iii in satisfac- tion of those unsecured creditors’ respective claims against fsi and holdings iii the allied federated debtors proposed in the date proposed allied chapter plan that the remaining big_number shares of the common_stock of new federated that that plan proposed holdings iii receive be sold under the date proposed fsi chapter plan to provide cash to fsi in the date proposed allied chapter plan the allied federated debtors proposed that holdings iii contribute to the capital of allied its claim against allied under the allied note and that no property be distributed to holdings iii with respect to that claim the allied federated debtors proposed in the date proposed allied chapter plan that bank of montreal and paribas each receive with respect to their respective claims identified as classes a-6 ar-6 and ao-6 approximately dollar_figure percent of the total outstanding common_stock of ralphs to be distributed from the shares of ralphs common_stock that allied owned and that new federated27 was to own pursuant to the date proposed allied chapter plan the allied federated debtors proposed in the date proposed allied chapter plan that allied retain in its capac- ity as a stockholder of ralphs the shares of the ralphs common_stock that it owned and that were not to be distributed to bank of montreal and paribas ie percent of the outstanding common_stock of ralphs new federated as the successor to allied was to retain and continue to own such stock in summary the allied federated debtors proposed in the date proposed allied chapter plan that the following companies own the following approximate percentages of the outstanding common_stock of ralphs after any distributions of that stock proposed in that proposed plan 27as discussed above the allied federated debtors proposed in the date proposed allied chapter plan that allied and federated merge into a single surviving entity known as new federated entity bank of montreal paribas new federated percentage of outstanding common_stock of ralph sec_4 as of date an appraisal estimated that exclud- ing the then-outstanding debt of ralphs of approximately dollar_figure million and the cash and cash equivalents of dollar_figure million that ralph owned the value of ralphs was between approximately dollar_figure billion and dollar_figure billion the fsi debtors the allied federated debtors ralphs the creditors that filed claims in the fsi chapter proceedings and or the allied chapter proceedings and their respective representatives negotiated the terms of an indemnification agreement they believed that such an indemnification agreement would be necessary in order to allocate among the members of the fsi consolidated_group responsibility for certain liabilities including certain tax_liabilities that was because of inter alia the pendency of the fsi chapter proceedings and the allied chapter proceedings the proposed cancellation of certain tax-sharing agreements among the members of the fsi consolidated_group the separation proposed in the date proposed chapter plans of the retail department store busi- nesses and the ralphs grocery store business into entities with separate ownership and the fact that the fsi consolidated_group was at all relevant times filing a single consolidated tax_return in date the fsi debtors the allied federated debtors ralphs and the creditors that filed claims in the fsi chapter proceedings and or the allied chapter proceedings filed with the ohio u s bankruptcy court an unexecuted proposed indemnification agreement date proposed indemnification agreement that they had negotiated and that they proposed be effective as of the effective date of the date proposed fsi chapter plan the ohio u s bankruptcy court did not approve the date proposed indemnification agreement it was proposed in the date proposed indemnification agreement inter alia that responsibility for certain nontax liabilities arising from the conduct of the respective businesses of the parties to that agreement be allocated among those parties and that certain tax_liabilities be allocated among certain of those parties certain proposals were made in the date proposed indemnification agreement to address certain other matters regarding the relationship of the parties to that agree- ment after certain of those parties ceased to be members of the fsi consolidated_group it was also proposed in the date proposed indemnifi- cation agreement that new federated fsi and ralphs indemnify one another and certain other members of the fsi consolidated_group for certain losses relating to resulting from or arising out of the conduct of their respective businesses before on or after the effective date of the date proposed fsi chapter plan it was further proposed in the date proposed indem- nification agreement that new federated indemnify and hold harmless ralphs holdings iii fsi and certain subsidiaries of fsi from and against certain tax_liabilities that became known after the respective effective dates of the date proposed fsi chapter plan and the date proposed allied chapter plan but that were attributable to taxable years that ended on or before those effective dates in exchange for that proposed indemnification it was proposed in the date proposed indemnification agreement that ralphs pay to new federated dollar_figure million over a period of five years beginning on the effective date of the date proposed fsi chapter plan and an amount equal to percent of any taxes for which new federated indemnified ralphs but not to exceed dollar_figure million adjusted by a certain dollar_figure million credit potentially available to ralphs after the fsi debtors and the allied federated debtors filed the date proposed fsi chapter plan and the date proposed allied chapter plan respectively the fsi debtors the allied federated debtors ralphs and the respective creditors that had filed claims in the fsi chapter proceedings and or the allied chapter proceedings discussed and negotiated certain modifications of the terms of those proposed chapter plans under the respective modified proposed fsi chapter plan and the modified proposed allied chapter plan the fsi debtors and the allied federated debtors proposed the incor- poration of a new company ralphs holding co inc rhc the transfer to it by holdings iii and allied of their respective common_stock ownership in ralphs ie dollar_figure percent and dollar_figure percent respectively the transfer to holdings iii and allied by rhc of dollar_figure percent and dollar_figure percent respec- tively of rhc’s outstanding common_stock the respective distributions by holdings iii to certain of fsi’s creditors and by allied to certain of its creditors of their respective shares of outstanding common_stock of rhc in the same amounts and in the same manner as the parties to the date proposed chapter plans had proposed in those proposed plans holdings iii and allied distribute the common_stock of ralphs we shall refer to the series of transactions that the fsi debtors and the allied federated debtors proposed in the modifications to the date proposed chapter plans namely that rhc be incorporated holdings iii and allied transfer their respective common_stock of ralphs to rhc rhc transfer all of its common_stock to holdings iii and allied and holdings iii and allied distribute their respective common_stock of rhc as the ralphs transaction the proposed ralphs transaction required the parties that negotiated the terms of the date proposed indemnification agreement to revise the terms of that agreement to take into account that proposed transaction around late federated and certain of its subsidiaries allied and certain of its subsidiaries new federated as the proposed successor to allied and federated fsi and certain of its subsidiaries holdings iii ralphs and rhc executed a document entitled indemnifica- tion agreement proposed final indemnification agreement dollar_figure it was proposed in the proposed final indemnification agreement that that agreement be effective as of the effective date of the proposed fsi chapter plan that the ohio u s bankruptcy court confirmed the execution of the proposed final indemnification agreement was necessary in order to induce the parties to that proposed agreement to approve any proposed chapter plans in the respective chapter proceedings however any such indem- nification agreement would have been necessary to induce such approvals regardless of whether the ralphs transaction had been 28no stipulated exhibit referred to the proposed final indemnification agreement as being part of the consideration for any transaction that occurred with respect to the fsi chapter proceedings or the allied chapter proceedings proposed as a modification to the respective date pro- posed chapter plans it was also proposed in the proposed final indemnification agreement that holdings iii be indemnified against any deficiency in tax attributable to the ralphs transaction including any_tax attributable to an election under sec_338 it was further proposed in the proposed final indemnifica- tion agreement that rhc become a joint_and_several co-obligor with respect to payments that the proposed initial indemnifica- tion agreement proposed be made by ralphs as a result in the proposed final indemnification agreement it was proposed that ralphs and rhc be jointly and severally liable for payments to new federated of not less than dollar_figure million and not more than dollar_figure million on date the fsi debtors filed with the ohio u s bankruptcy court in the fsi chapter proceedings a document entitled additional modification effective upon filing pursuant to bankruptcy code section of third amended plan of reorga- nization for federated stores inc federated holdings inc federated holdings ii inc federated holdings iii inc and campeau properties inc date proposed fsi chapter plan around that date the allied federated debtors filed with the ohio u s bankruptcy court in the allied chapter proceed- ings a modification of the date proposed allied chapter plan date proposed allied chapter plan certain revisions and modifications of certain provisions of the date proposed fsi chapter plan were proposed in the date proposed fsi chapter plan in order to include the ralphs transaction which included the contemplated creation of rhc the date proposed fsi chapter plan proposed to include the following paragraph with respect to the contemplated creation of rhc creation of ralphs holding_company prior to the effective date holdings iii and allied may at their election with the concurrence of each party who will receive ralphs common_stock under the date proposed fsi bankruptcy plan contribute all of the common_stock of ralphs owned by those entities to a newly incorporated delaware corpo- ration which may be formed for the purpose of holding all of the issued and outstanding capital stock of ralphs the ralphs holding_company in exchange for contributing their respective holdings of common_stock of ralphs to ralphs holding_company holdings iii will receive that number of shares of capital stock in ralphs holding_company so that it owns the same per- centage of the issued and outstanding capital stock of ralphs holding_company as of the effective date as it now owns of the common_stock of ralphs and allied will receive that number of shares of capital stock in ralphs holding_company so that it owns the same per- centage of the issued and outstanding capital stock of ralphs holding_company as of the effective date as it now owns of the common_stock of ralphs certain provisions were proposed in the date pro- posed fsi chapter plan that differed from the provisions proposed in the date proposed fsi chapter plan including the following the fsi debtors proposed in the date proposed fsi chapter plan that ejdc receive the following with respect to its creditor claims identified as classe sec_1 and million shares of the common_stock of rhc representing approximately dollar_figure percent of the total outstanding common_stock of rhc to be distributed from the shares of the outstanding common_stock of rhc that holdings iii was to own a release under the comprehensive settlement agreement of any claims against ejdc and certain respective real_estate partnership interests that the fsi shopping center corporations owned or certain stock of those corporations that fsi owneddollar_figure the fsi debtors proposed in the date proposed fsi chapter plan that bank of montreal and paribas in consider- ation for their respective creditor claims identified as class their respective agreements under the comprehensive settlement agreement to release any claims against ejdc and their respective consents to the date proposed allied chapter plan as holders of the claims identified as class a-6 receive the following big_number shares of the outstanding common_stock of rhc representing approximately percent of the total outstanding common_stock of rhc to be distributed equally between bank of montreal and paribas and to be distrib- uted from the shares of rhc common_stock that holdings iii was to 29see supra note own and releases under the comprehensive settlement agreement of any potential claims against bank of montreal or paribas the fsi debtors proposed in the date proposed fsi chapter plan that campeau receive the following with respect to its creditor claims against fsi identified as classes and big_number shares of the outstanding common_stock of rhc representing approximately percent of the total outstanding common_stock of rhc to be distributed from the shares of rhc common_stock that holdings iii was to own cash and a release under the comprehensive settlement agreement of any potential claims against it under the date proposed fsi chapter plan the fsi debtors proposed that a portion ie percent of the outstanding common_stock of rhc that those debtors proposed be distributed to campeau be distributed to fsi and be sold by fsi as needed in order to satisfy certain obliga- tions and expenses arising under the date proposed fsi chapter plan to the extent that fsi did not sell any portion of the rhc stock that it received the fsi debtors proposed in the date proposed fsi chapter plan that fsi distribute that portion to campeau the fsi debtors proposed in the date proposed fsi chapter plan that fsi receive with respect to its creditor claims identified as classes and any property of the estate of holdings iii after the distribution pursuant to that proposed plan of the common_stock of rhc that holdings iii was to own in the date proposed fsi chapter plan the fsi debtors proposed that fsi distribute pursuant to that plan any such property it received the fsi debtors proposed in the date proposed fsi chapter plan that the respective creditor claims of ejdc bank of montreal paribas o y and campeau all be impaired in that proposed plan the fsi debtors proposed that all secured claims except the secured claims identified as class be impaired in the date proposed fsi chapter plan the fsi debtors proposed that several creditors that had filed respective unse- cured claims against the fsi debtors receive certain distribu- tions with respect to their claims the fsi debtors proposed in the date proposed fsi chapter plan that all of the outstanding common_stock of holdings iii be canceled upon the dissolution of that company and that no property be distributed to fsi with respect to its interest identified as cla sec_40 as the sole stockholder of holdings iii in summary the fsi debtors proposed in the date proposed fsi chapter plan that holdings iii transfer to the following creditors of fsi the following approximate percentages of the outstanding common_stock of rhc 30see supra note fsi creditor ejdc campeau bank of montreal paribas percentage of outstanding common_stock of rhc the fsi debtors proposed inter alia in the date proposed fsi chapter plan the following provision h nondischarge and injunction nondischarge of debtors pursuant to section d of the bankruptcy code the confirmation order shall not discharge claims against any of the fsi debtors however no creditor of any of said debtors may receive any payment from or seek recourse against any assets which are to be distributed under sections iv v and vi of this plan except for those distributions expressly provided for in said sections iv v and vi as of the confirmation date all entities are precluded from asserting against any property which is to be distributed under section iv v or vi of this plan any claims obliga- tions rights causes of action liabilities or equity interests based upon any act or omission transaction or other activity of any kind or nature that occurred prior to the confirmation date other than as expressly provided in this plan or the confirmation order whether or not a a proof_of_claim or proof of inter- est based on such debt or interest is filed or deemed filed pursuant to sec_501 of the bankruptcy code b a claim or interest based on such debt or interest is allowed pursuant to sec_502 of the bankruptcy code or c the holder of a claim or interest based on such debt or interest has accepted the plan injunction except as otherwise provided in the plan or the confirmation order on and after the confirmation date all entities which have held currently hold or may hold a debt claim other liability or interest against any debtor that would be dis- charged upon confirmation of this plan and the effective date but for the provisions of section d of the bankruptcy code and section vi g hereof are permanently enjoined from tak- ing any of the following actions on account of such debt claim liability interest or right a commencing or continuing in any manner any_action or other proceeding on account of such claim against property which is to be distributed under section iv v or vi of this plan other than to enforce any right to distribution with respect to such property under the plan b enforcing attaching collecting or recovering in any manner any judgment award decree or order against any property to be distributed to creditors under section iv v or vi of this plan other than as permitted under subparagraph a above and c creating perfecting or enforcing any lien or encumbrance against any property to be distributed under section iv v or vi other than as permitted by this plan all non-debtor persons and entities are permanently enjoined from commencing or continuing in any manner any_action or other proceeding whether directly derivatively or otherwise on account of or respecting any claim debt right cause of action or liability released or to be released pursuant to the comprehensive settlement agreement the allied federated debtors proposed in the date proposed allied chapter plan that bank of montreal and paribas each receive with respect to their respective claims identified as classes a-6 ar-6 and ao-6 approximately dollar_figure percent of the total outstanding common_stock of rhc to be distributed from the shares of rhc common_stock that allied was to own and that new federated31 was to own after the effective date of the date proposed allied chapter plan the allied federated debtors proposed in the date proposed allied chapter plan that allied retain in its capac- ity as a stockholder of rhc the shares of the rhc common_stock that it was to own and that were not to be distributed to bank of montreal and paribas ie percent of the outstanding common_stock of rhc new federated as the successor to allied was to retain and continue to own such stock in summary the allied federated debtors proposed in the date proposed allied chapter plan that the following companies own the following approximate percentages of the outstanding common_stock of rhc after any distributions of that stock proposed in that proposed plan entity bank of montreal paribas new federated percentage of outstanding common_stock of rhc in connection with the inclusion of the ralphs transaction in the date proposed fsi chapter plan and the date proposed allied chapter plan collectively the date proposed chapter plans ejdc federated fsi and rhc 31the date proposed allied chapter plan like the date proposed allied chapter plan provided that allied and federated were to merge into a single surviving entity to be known as new federated entered into a certain agreement proposed tax election agree- ment which was to be effective as of the effective date of the date proposed fsi chapter plan those parties pro- posed in the proposed tax election agreement that fsi and new federated as successor to federated agree to prosecute dili- gently and in good_faith a request to be submitted to the inter- nal revenue service irs for certain rulings sec_382 rulings regarding the application of sec_382 and sec_384 to the date proposed chapter plans it was stated in the proposed tax election agreement that fsi new federated as successor to federated and rhc agreed to prosecute diligently and in good_faith a request to be submitted to the irs for rulings sec_338 rulings that the ralphs transaction constituted a qualified_stock_purchase under sec_338 rhc would be entitled to make an election under sec_338 and h with respect to its acquisition of ralphs fsi would be entitled to make an election under sec_338 with respect to the ralphs transaction and any such elections would not adversely affect certain rulings that the irs was expected to issue with respect to whether the merger of allied and federated32 consti- tuted a reorganization under sec_368 32see supra note the proposed tax election agreement stated that fsi agreed to make an election under sec_338 if the sec_338 rulings that the irs issued were favorable and rhc determined to make an election under sec_338 and h fsi agreed to make that election whether or not the sec_382 rulings that fsi and new federated as successor to federated requested from the irs were favorable the date proposed fsi chapter plan was accepted in writing by each of the creditors and equity security holders whose acceptance was required under the bankruptcy code on date the ohio u s bankruptcy court confirmed the date proposed fsi chapter plan we shall refer to the date proposed fsi chapter plan as confirmed by the ohio u s bankruptcy court as the confirmed fsi chapter plan the effective date of the confirmed fsi chapter plan was february dollar_figure on date the ohio u s bank- 33on date the proposed final indemnification agree- ment became effective ralphs and rhc or their successors made all payments totaling dollar_figure million required by that agreement ralphs rhc or their successors claimed deductions for their respective payments in their respective tax returns for the taxable years in which they made any such payments in the notice_of_deficiency for its taxable years ended date date date and date that respondent issued to petitioner rgc on date respondent determined that if a valid election under sec_338 had been made with respect to the ralphs transaction the payments made under the final indemnification agreement would have been assumed or contingent liabilities and therefore would not have been deduct- ible for the year of payment petitioner rgc did not contest continued ruptcy court also confirmed the date proposed allied chapter plan we shall refer to the date proposed allied chapter plan as confirmed by the ohio u s bankruptcy court as the confirmed allied chapter plan the effective date of the confirmed allied chapter plan was date the ohio u s bankruptcy court stated in pertinent part in its order confirming the date proposed fsi chapter plan ohio u s bankruptcy court’s order the following with respect to its confirmation of that proposed plan c the provisions of the plan shall bind the fsi debtors the reorganized debtors and all credi- tors and equity security holders of any of the fsi debtors whether or not the respective claims or inter- ests of such creditors or equity security holders are impaired under the plan whether or not such creditors and equity security holders have accepted the plan and whether or not such creditors and equity security holders have filed proofs of claim of interest or are deemed to have filed proofs of claim of interest d except as otherwise provided in the plan or this order on and after the confirmation date all entities which have held currently hold or may hold a debt claim other liability or interest against any fsi debtor that would be discharged upon confirmation of the plan and the effective date but for the provisions of section d of the bankruptcy code and section vi g of the plan are permanently enjoined from taking any of the following actions on account of such debt claim liability interest or right a commencing or continuing in any manner any continued that determination in the petition that it filed with the court action or other proceeding on account of such claim against property which is to be distributed under section iv v or vi of the plan other than to enforce any right to distribution with respect to such property under the plan b enforcing attaching collecting or recovering in any manner any judgment award decree or order against any property to be distributed to creditors under section iv v or vi of the plan other than as permitted under subparagraph a above and c creating perfecting or enforcing any lien or encumbrance against any property to be distributed under section iv v or vi of the plan other than as permitted by the plan all non-debtor entities and individuals are permanently enjoined from commencing or con- tinuing in any manner or otherwise prosecuting any_action or proceeding whether directly deri- vatively or otherwise on account of or respecting any claim debt right cause of action or lia- bility that is released or to be released pursuant to the comprehensive settlement agreement pro- vided however that this injunction will not prevent any creditor other than a consenting additional party of any fsi debtor whose claim against a fsi debtor is guaranteed by a third- party non-debtor from prosecuting any direct claim against such third-party non-debtor under any such guaranty the foregoing injunction shall apply to the holder of a debt claim or interest whether or not a proof_of_claim was filed or deemed filed whether such claim was allowed whether or not the holder of such claim ac- cepted the plan and whether or not the right to pay- ment was reduced to judgment liquidated unliquidated fixed contingent matured unmatured disputed undis- puted legal equitable secured or unsecured any person injured by any willful violation of this injunc- tion shall recover actual damages including costs and attorneys’ fees and in appropriate circumstances may recover punitive_damages from the willful violator in the ohio u s bankruptcy court’s order that court determined that the equity value of ralphs was between dollar_figure million and dollar_figure million as set forth in the date proposed fsi chapter plan and in the ohio u s bankruptcy court’s order after the confirmation of that proposed plan ejdc bank of montreal paribas and campeau as the parties that filed creditor claims against the fsi debtors were enjoined from further asserting any of the respective claims that they had asserted in the fsi chapter proceedings after the ohio u s bankruptcy court confirmed the date proposed chapter plans the fsi debtors and the al- lied federated debtors took steps to comply with the requirements of the confirmed fsi chapter plan and the confirmed allied chapter plan respectively immediately before the ralphs transaction was effected the primary assets of holdings iii consisted of all of the outstanding common_stock of holdings ii the assets of which included directly or indirectly the common_stock and assets of allied holdings federated and their respective subsidiaries dollar_figure percent of the outstanding common_stock of ralphs the allied note and the federated note the fsi consolidated_group filed form_1120 for its taxable_year ended date fsi consolidated_group consolidated_return the fsi consolidated_group attached to that return a consolidated balance_sheet in which it reported based on book_value the following total assets and total liabil- ities as of the beginning of that taxable_year ie date of that group and of certain of its members total liabilities dollar_figure company group total asset sec_1 fsi consolidated_group fsi holdings iii holdings ii holdings federated allied ralphs big_number big_number big_number big_number big_number big_number big_number 1the term total assets does not include any amount repre- dollar_figure big_number big_number big_number big_number big_number big_number big_number senting the value of intangible assets in the consolidated balance_sheet that the fsi consolidated_group attached to the fsi consolidated_group consolidated_return line 13a intan- gible assets was left blank for each member of that consoli- dated group on date jan charles gray mr gray an officer of ralphs incorporated rhc under the laws of delaware on date mr gray approved a resolution that provided resolved further that the fair consideration for such issuance of the common_stock of the corporation rhc is the contribution by allied stores corporation and federated holdings iii inc of all of the issued and outstanding common_stock of ralphs grocery company on date allied holdings iii and rhc entered into an agreement entitled contribution and subscription agree- ment that agreement provided in pertinent part d allied holdings iii and ralphs holdings desire that the holdings iii contributed shares and the allied contributed shares be contributed to ralphs holdings in each case in exchange for the issuance to holdings iii and allied of the ralphs holding common_stock such that immediately after giving effect thereto ralphs holding will own all of the issued and outstanding shares of ralphs common_stock and allied and holdings iii together will own all of the issued and outstanding shares of ralphs holding common_stock in the same respective proportion as they together owned all of the issued and outstanding shares of ralphs common_stock immediately prior to giving effect thereto now therefore the parties hereto hereby agree as follows holdings iii hereby contributes the holdings iii contributed shares to ralphs holding in exchange for the issuance to holdings iii of big_number shares of ralphs holding common_stock holdings iii ralphs holding shares and ralphs holding hereby accepts the transfer of the holdings iii contributed shares in full payment of the holdings iii ralphs holding shares allied hereby contributes the allied contrib- uted shares to ralphs holding in exchange for the issuance to allied of big_number shares of ralphs hold- ing common_stock the allied ralphs holding shares and ralphs holding hereby accepts the transfer of the allied contributed shares in full payment of allied holding shares on date pursuant to the confirmed fsi chapter plan and the confirmed allied chapter plan respectively holdings iii and allied transferred to rhc the respective out- standing common_stock of ralphs that they owned ie dollar_figure percent and dollar_figure percent respectively pursuant to those confirmed plans rhc transferred to holdings iii and allied dollar_figure percent and dollar_figure percent respectively of its outstanding common_stock as a result of those transfers rhc acquired percent of the outstanding common_stock of ralphs which was the only class of voting_stock of ralphs and which accounted for over percent of the total value of all of the stock of ralphs that was outstanding on date after the ralphs transac- tion rhc’s only asset was the common_stock of ralphs that it owneddollar_figure on date as required by the confirmed fsi chapter plan holdings iii transferred the stock of rhc that it had received so that the following creditors of fsi owned the following approximate percentages of the outstanding common_stock of rhc fsi creditor ejdc campeau bank of montreal paribas percentage of outstanding common_stock of rhc holdings iii did not transfer to fsi any stock or assets of ralphs rhc holdings holdings ii allied federated or any of their subsidiaries fsi did not receive the allied note or the federated note from holdings iii except for the common_stock of ralphs that it received from allied as part of the ralphs transaction rhc did not receive any 34on date rhc and ralphs entered into an agreement under which rhc agreed to perform accounting advisory capital raising and other services for ralphs in exchange for a fee equal to the direct and indirect_costs to rhc of performing those services stock or assets of holdings holdings ii allied federated or any of their subsidiaries nor did rhc receive from holdings iii the allied note or the federated note neither fsi nor rhc received any of the outstanding pre- ferred stock of ralphs as part of the ralphs transaction on date as required by the confirmed allied chapter plan and pursuant to a certain written binding agreement allied transferred the common_stock of rhc that it had received so that the following entities owned the following approximate percentages of the outstanding common_stock of rhc entity percentage of outstanding common_stock of rhc bank of montreal paribas allied1 as discussed below on date pursuant to the confirmed allied chapter plan allied and federated merged into a single entity known as new federated the distribution of the rhc stock to ejdc bank of montreal paribas and campeau as required by the confirmed fsi chapter plan and the confirmed allied chapter plan was not pro_rata with respect to the respective amounts of the respective claims asserted by creditors and was not pro_rata with respect to the status of those creditors as secured or unsecured creditors pursuant to the confirmed fsi chapter plan holdings iii received with respect to its interest as the sole stockholder of holdings ii any cash remaining after holdings ii paid certain administrative claims and priority claims against it and made all payments required to be made under that plan to certain of its unsecured creditors holdings iii distributed that cash to fsi for distribution pursuant to the confirmed fsi chapter plan under the confirmed fsi chapter plan no property was distributed to the following companies with respect to their respective interests fsi did not receive any property with respect to its interest as the sole stockholder of holdings iii holdings did not receive any property with respect to its interest as the sole stockholder of federated and holdings ii did not receive any property with respect to its interest as the sole stockholder of allied or with respect to its interest as a stockholder of holdings on date pursuant to the confirmed allied chapter plan allied and federated merged into a single entity known as new federated as part of that merger the operating_assets of allied’s subsidiaries were transferred to new feder- ated after the merger of allied and federated all of their respective stock was canceled and the stock of new federated was issued to the respective creditors of the allied federated debtors for purposes of the distribution of the stock of new federated pursuant to the confirmed allied chapter plan the value of new federated was estimated to be approximately dollar_figure and the value of the new federated common_stock that was distributed to creditors of the allied federated debtors was estimated to be dollar_figure per share the distribution of the stock of new federated was not pro_rata with respect to the respective amounts of the respective claims asserted by creditors and was not pro_rata with respect to the status of those creditors as secured or unsecured creditors pursuant to the confirmed allied chapter plan holdings iii received big_number shares of common_stock of new federated with respect to its claim against federated under the federated note as required by the confirmed fsi chapter plan holdings iii distributed big_number of those shares in satisfaction of general unsecured creditor claims against fsi and holdings iii and sold the remaining big_number shares to provide cash to fsi no other_property was distributed to or retained by holdings iii with respect to its claim against federated under the federated note pursuant to the confirmed allied chapter plan holdings iii contributed to allied its claim against allied under the allied note no property was distributed to or retained by holdings iii on account of that claim against allied on date the same date on which mr gray incor- porated rhc ralphs issued an information statement ralphs information statement to the persons who owned preferred_stock of ralphs and the persons who held certain rights under a certain equity appreciation rights plan ear plan that ralphs had instituted in dollar_figure ralphs attached the ralphs information statement to a memorandum from byron allumbaugh the chairman and the chief_executive_officer of ralphs that was addressed to all the officers of ralphs that memorandum stated enclosed for your review is an information state- ment relating to the treatment of the outstanding series a and series b preferred_stock preferred_stock of ralphs grocery company and the equity rights outstanding under the ralphs grocery company equity appreciation rights plan in connection with the consummation of the plan_of_reorganization of federated stores inc which is expected to occur date the information statement describes the planned redemption of your preferred_stock as well as certain proposed amendments to the equity appreciation rights plan and your individual equity rights agreements negotiated by ralphs please review the information statement carefully it describes the salient differences between the cur- rent provisions of the equity appreciation rights plan and equity rights agreements and the proposed amend- ments to be adopted with your consent the information statement also summarizes the terms of a nonqualified_stock_option plan to be adopted by ralphs’ new parent company as you know it is proposed that each of you as well as certain other key employees of ralphs will be granted options to purchase common_stock of the parent company as described in the information state- ment patrick collins one of the directors of ralphs jan charles gray ralphs’ senior vice president and general counsel alan reed ralphs’ chief financial officer and i have spent many months considering and consulting with counsel and others concerning the proposed amendments to the equity appreciation rights plan as well as possible alternatives we believe the 35the ear plan was one of several separate executive compen- sation arrangements that ralphs had instituted the participants in the ear plan had the right to a percentage of the increase in the appraised value of ralphs over time amendments resolve fairly several issues under the plan and when combined with the grant of stock_options represents a very attractive ongoing incentive package on this basis pat jan alan and i intend to approve the proposal and we urge each of you to do the same the ralphs information statement described the material changes to the ear plan that would be effected by the proposed amendments to that plan as described in that statement the proposed amendments to the ear plan did not require the redemp- tion of any outstanding preferred_stock of ralphs the ralphs information statement described the approval necessary to make the proposed amendments to the ear plan as follows approval required the amended plan will become effective as of date only if it is unanimously approved in writing by the holders of the equity rights attached as annex c to this information statement is a form of consent of equity rights holder by which the holders are requested to evidence their approval of the amended plan and of the related first amendment attached hereto as annex b to the agreement to be effective all such consents must be com- pleted signed and returned to jan charles gray esq general counsel of ralphs on or before the close of business on date in addition each equity rights holder also must complete sign and return the extra counterpart of the first amendment to the agree- ment enclosed herewith equity rights holders may wish to keep a copy of their consent and the first amendment as returned to ralphs the holders of equity rights are not required to consent to the adoption of the amended plan however the consequences of failing to do so are uncertain the ralphs information statement also discussed the proposed redemption of the outstanding preferred_stock of ralphs as of date all of that preferred_stock was owned by management and key employees of ralphs the ralphs information statement stated in pertinent part as follows with respect to that proposed redemption as the fsi plan for reorganization was being finalized ralphs’ senior management engaged in discus- sions and negotiations with respect to the treatment of the outstanding preferred_stock and the outstanding equity rights in connection with the reorganization under the provisions of the plan the consummation of the fsi plan_of_reorganization and the resulting change in ownership of ralphs’ outstanding common_stock could possibly be deemed to constitute a change in control of ralphs within the meaning of the plan as such and as discussed below in more detail the plan of reorga- nization had the potential to trigger an immediate cash payout obligation to the equity rights holders upon consummation of the plan_of_reorganization to avoid this result and to eliminate future charges to ralphs’ earnings for financial_accounting purposes associated with the plan ejdc proposed certain modifications to the plan designed to facilitate the fsi plan of reorga- nization while maintaining to the extent practicable the current benefits to the equity rights holders under the plan the proposed amendments to the plan and the agreements discussed below are the end result of these negotiations redemption of preferred_stock the certificates of designations the certifi- cates setting forth the respective rights prefer- ences and privileges of ralphs’ outstanding series a preferred_stock and series b preferred_stock each provide for the mandatory redemption ie repurchase of the preferred_stock in the event of a change in control as defined therein the certificates also permit ralphs’ to redeem the preferred_stock at any time upon five days prior notice to the preferred_stock holders it is unclear whether the change in ownership of ralphs’ outstanding common_stock that will result upon consummation of the fsi plan_of_reorganization would trigger a mandatory redemption of the preferred_stock pursuant to the certificates in any event however ralphs has agreed to redeem the preferred_stock subject_to the consummation of the plan_of_reorganization of fsi for the original price paid for the preferred_stock of dollar_figure per share in cash or a total of dollar_figure million this information statement will serve as the requisite notice of redemption under the certificates please be advised therefore that all of the outstand- ing shares of preferred_stock will be redeemed by ralphs on or about date the redemption date subject_to the prior consummation of the plan_of_reorganization of fsi all shares of preferred_stock will be redeemed if any are redeemed upon redemption each holder of preferred_stock will receive from ralphs the redemption price of dollar_figure per share on or after the redemption date a holder of preferred_stock will not have any rights as such holder other than the right to receive the redemption price upon surrender of the certificates evidencing his or her preferred_stock the ralphs information statement did not indicate that the redemption of the preferred_stock of ralphs was required or prohibited by the confirmed fsi chapter plan or that any such redemption was part of or provided for in that plan the con- firmed fsi chapter plan contemplated that the preferred_stock of ralphs would be redeemed over the period to as specified in the terms of that preferred_stock at the time that stock was issued the confirmed fsi chapter plan stated in pertinent part as follows with respect to any redemption of the preferred_stock ralphs may redeem at its option the shares of ralphs preferred_stock held by any holder at any time in whole or in part at the initial purchase_price the ralphs preferred_stock has no voting rights and may not be pledged or transferred except by the laws of descent and distribution in the event ralphs is subjected to a change in control as defined in ralphs’ certificate of incorporation as amended all outstanding shares of ralphs preferred_stock will be redeemed at the initial purchase_price the change in ownership of ralphs common_stock that will occur pursu- ant to the plan may trigger the change in control provision with respect to the ralphs preferred_stock thereby requiring redemption of the outstanding shares on date an attorney with morrison foerster attorneys for fsi sent a letter to the board_of directors of ralphs in that letter the attorney stated his opinion that under subsection dollar_figure of the indenture dated as of date between ralphs and the united_states trust company of new york as trustee with respect to ralphs percent senior subordi- nated debentures due the indenture the ralphs transac- tion would not result in a change_of control each of the holders of rights under the ear plan acknowl- edged having read and received the ralphs information statement and consented to the amendments to the ear plan that were de- scribed in that information statement on date ejdc bank of montreal paribas camdev properties inc allied and fsi as the stockholders of rhc elected directors of rhc rhc board_of directors on that date the rhc board_of directors met via telephonic conference at that meeting the rhc board_of directors acting on behalf of rhc as the sole common stockholder of ralphs elected new direc- tors of ralphs ralphs board_of directors on date the ralphs board_of directors met via telephonic conference at that meeting the ralphs board_of directors approved resolutions ratifying and approving all of the actions of and resolutions approved by the prior board_of directors of ralphs with respect to the confirmed fsi chapter plan including the issuance of the ralphs information statement and authorizing the officers and directors of ralphs to take all necessary actions to effect the transactions required by the confirmed fsi chapter plan and calling for the redemption 36camdev properties inc which was an assignee of campeau received approximately percent of the total outstanding common_stock of rhc pursuant to the confirmed fsi chapter plan 37as discussed above under the confirmed fsi chapter plan holdings iii distributed to fsi a portion ie percent of the outstanding common_stock of rhc that was to be distributed to campeau for subsequent sale for the purpose of satisfying certain obligations and expenses arising under that plan to the extent fsi did not sell any portion of that stock the confirmed fsi chapter plan required that fsi distribute that portion to campeau on date of all of the preferred_stock of ralphs on date the rhc board_of directors passed a resolution approving the decision of the ralphs board_of directors to redeem all of the outstanding preferred_stock of ralphs neither the ralphs information statement nor the minutes of the respective board meetings of the ralphs board_of directors and the rhc board_of directors indicated whether or not the dollar_figure million required to redeem all of the outstanding preferred_stock was to be deposited into an escrow account no mention was made in the confirmed fsi chapter plan the confirmed allied chapter plan the fsi disclosure state- ment or the allied disclosure statement of any negotiations among the fsi debtors the allied federated debtors ralphs rhc ejdc bank of montreal paribas or campeau with respect to a redemption of the outstanding preferred_stock of ralphs nor did any of those documents discuss a planned redemption of that stock no discussion appeared in the comprehensive settlement agreement the proposed initial indemnification agreement the proposed final indemnification agreement or the proposed tax election agreement regarding a planned redemption of the out- standing preferred_stock of ralphs form 10-k annual report under section or d of the securities exchange act of that ralphs filed in date with the u s securities_and_exchange_commission sec for its fiscal_year ended date form 10-k stated that all of the preferred_stock of ralphs remained outstanding as of date the last day of ralphs’ fiscal_year and that that stock was subsequently redeemed for dollar_figure million in a section titled ownership of the company the form 10-k stated that since date the transfer date all of the outstanding capital stock of the company consisting of shares of common_stock par_value dollar_figure per share the common_stock has been held by ralphs supermarkets inc the holding_company a delaware corporation ralphs attached a balance_sheet to the form 10-k ralphs reported in that balance_sheet the outstanding preferred_stock as a dollar_figure million liability and not as stockholders equity as of the end of each of its fiscal years ended date and date the respective amounts of total assets and total liabilities as of date that ralphs reported in the balance_sheet that it attached to the form 10-k were equal to the respective amounts of total assets and total liabil- ities that the fsi consolidated_group reported in the balance sheets that the fsi consolidated_group attached to the fsi consolidated_group consolidated returndollar_figure 38in the respective consolidated balance sheets that the fsi consolidated_group attached to the fsi consolidated_group continued on date the ralphs board_of directors held a meeting via telephonic conference at that meeting the ralphs board_of directors adopted a resolution declaring that no pre- ferred stock of ralphs remained outstanding prohibiting the issuance of any preferred_stock in the future and eliminating all references to preferred_stock in ralphs’ certificate of incorporation pursuant to the confirmed fsi chapter plan on date rhc ralphs allied bank of montreal paribas ejdc camdev properties inc and fsi entered into a certain registra- tion rights agreement as part of the ralphs transaction rhc granted to its stockholders under that agreement certain regis- tration rights that permitted those stockholders to participate in certain registration offerings that rhc might make of its stock and allowed them to demand that rhc register the stock that those stockholders received pursuant to the confirmed fsi chapter plan and the confirmed allied chapter plan continued consolidated_return and the fsi consolidated_group consolidated_return line 22a capital stock - preferred was blank with respect to ralphs that is because unlike the financial statement balance sheets that ralphs attached to the form 10-k there was no line item for redeemable preferred_stock in those consolidated balance sheets within three months after the ralphs transaction was ef- fected rsi ie ralphs and ralphs supermarkets inc devel- oped a recapitalization plan for those two companies as a result rsi filed a registration_statement with the sec with respect to a proposed public offering of the shares of common_stock of rsi ralphs filed a registration_statement with the sec with respect to a proposed offering of dollar_figure million of ralphs’ senior subordinated notes on date holdings iii dissolved pursuant to the laws of delaware the certificate of dissolution was signed by fsi as the sole stockholder of holdings iii on the same date holdings holdings ii and cpi also dissolved on date fsi dissolved pursuant to the laws of delaware the respective common_stock of holdings iii and fsi was canceled upon the dissolution of each of those companies at no time did holdings iii receive any of its own stock from fsi in an order dated date the ohio u s bankruptcy court found that the estate of each of the fsi debtors had been fully administered granted in its entirety fsi’s motion for a final decree and entered a final decree closing the fsi chapter proceedings 39in date rhc changed its name to ralphs supermar- kets inc in an order dated date the ohio u s bankruptcy court found that the respective estates of the allied debtors and the federated debtors had been fully administered and entered a final decree closing the allied chapter proceedings around date fsi filed the fsi consolidated_group consolidated_return ralphs was a member of the fsi consolidated_group during the period february to the fsi consolidated_group attached form_8023 corporate qualified_stock_purchase elections form to the fsi consolidated_group consolidated_return in that form fsi identified a itself as the common parent of the selling group b ralphs supermarkets inc as the purchasing corpora- tion and c ralphs grocery company as the target_corporation and checked the box joint election under sec_338 the fsi consolidated_group also attached to the fsi consolidated_group consolidated_return a schedule required under regs 338-1t e as to includable affected targets in that schedule fsi identified ralphs grocery company as the includible target and reported that the percent- age of ralphs stock owned was percent fsi did not attach to the fsi consolidated_group consolidated_return a copy of the confirmed fsi chapter plan fsi also did not attach to that return a statement executed under penalties of perjury that showed the purposes of or that detailed all the transactions incident or pursuant to the confirmed fsi chapter plan fsi reported in the fsi consolidated_group consoli- dated return that dollar_figure million of consideration was paid in the ralphs transaction that ralphs had total liabilities of dollar_figure and that ralphs was subject_to an election under sec_338 fsi identified all of the dollar_figure million of consideration that it reported as paid in the ralphs transaction as debt of federated stores inc and subsidiaries held by creditors fsi did not report in the fsi consolidated_group consolidated_return any amount of cash or purchase money debt as part of the consideration paid in the ralphs transaction the fsi consolidated_group attached schedule d capital_gains_and_losses schedule d to the fsi consolidated_group consolidated_return in that schedule fsi re- ported with respect to the transaction in which federated incor- porated ralphs long-term_capital_gain of dollar_figure ie the ralphs deferred intercompany gain and ordinary_income of dollar_figure in addition fsi reported in that schedule with respect to the ralphs transaction a gross sale price of dollar_figure a cost or other basis plus expense of sale of dollar_figure and a long-term_capital_gain of dollar_figure that resulted from the election under sec_338 that fsi made with respect to the ralphs transactiondollar_figure the fsi consolidated_group owed no federal tax for the taxable_year ended date except for the alternative_minimum_tax certain recapture taxes and certain environmental taxes taking into account the gain reported on the schedule d fsi showed gain in excess of dollar_figure million resulting from the ralphs deferred intercompany gain and the election under sec_338 that it made with respect to the ralphs transaction that gain was offset by a net_operating_loss_deduction available to the fsi consolidated_group for the taxable_year ended date rsi filed form_1120 for its consolidated_group which included ralphs for each of the taxable years ended date rsi consolidated_group consolidated_return date date and date rsi filed an amended consolidated_group return for the taxable_year ended date rsi consolidated_group amended consoli- dated return which the irs received around date and treated as filed on that date 40fsi also attached to the fsi consolidated_group consolidated_return form_8594 asset acquisition statement in that form fsi reported a total sale price and assets transferred of dollar_figure with respect to the ralphs transaction in the respective rsi consolidated_returns filed for the taxable years ended date date date and date the ralphs transaction was treated as a purchase under sec_338 because a timely election under sec_338 had been made rsi attached form_8023 to both the rsi consolidated_group consolidated_return and the rsi consolidated_group amended consolidated_return in that form rsi identified itself as the purchasing_corporation and ralphs grocery company as the target_corporation and checked the box joint election under sec_338 rsi also attached to the rsi consolidated_group consolidated_return a schedule required under regs 338-1t e as to includable affected targets in that schedule rsi identified ralphs grocery company as the includible target and reported that the percentage of ralphs stock owned was percent rsi did not attach to the rsi consolidated_group consolidated_return or the rsi consolidated_group amended consolidated_return a copy of the confirmed fsi chapter plan rsi also did not attach to either of those returns a statement executed under penalties of perjury that showed the purposes of or that detailed all the transactions incident or pursuant to the confirmed fsi chapter plan rsi reported in the rsi consolidated_group consoli- dated return that dollar_figure million of consideration was paid in the ralphs transaction that ralphs had total liabilities of dollar_figure and that ralphs was subject_to an election under sec_338 rsi identified all of the dollar_figure million of consideration that it reported as paid in the ralphs transaction as debt of federated stores inc and subsidiaries held by creditors rsi did not report in the rsi consolidated_group consolidated_return any amount of cash or purchase money debt as part of the consideration paid rsi attached form_8594 to the rsi consolidated_group consolidated_return and the rsi consolidated_group amended consolidated_return in that form rsi reported a total sale price and assets transferred of dollar_figure in form_8594 rsi allocated that sale price to certain classes of assets as follows asset class amount class i class ii class iii class iv dollar_figure -0- big_number big_number in the rsi consolidated_group consolidated_return and the rsi consolidated_group amended consolidated_return pursuant to section g and of the omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec g 107_stat_540 rsi elected retroactive application of sec_197 entitled amortization of goodwill and certain other intangibles on date food less holdings inc food less acquired all of the outstanding common_stock of rsi on the same date food less merged ralphs with and into rsi with rsi as the surviving corporation rsi changed its name after that merger to ralphs grocery company rgc dollar_figure on date fred meyer acquired all of the common_stock of food less in a merger as a result of that merger food less became a wholly owned subsidiary of fred meyer discussion in their respective motions for partial summary_judgment the parties ask us to decide whether rhc and fsi made a valid joint election under sec_338 with respect to rhc’s acquisition of all of the outstanding common_stock of ralphs from holdings iii and allied that took place as part of the ralphs transaction before we address that issue we shall briefly summarize the ralphs transaction that took place pursuant to the confirmed fsi chapter plan and the confirmed allied chapter plan in that transaction rhc a newly formed company acquired all of the outstanding common_stock of ralphs from holdings iii 41rhc rsi and rgc are all the same entity which is not the same entity as ralphs and allied the respective owners of dollar_figure percent and dollar_figure percent of that outstanding_stock in exchange for the respec- tive ralphs stock that rhc acquired from holdings iii and allied rhc issued to those companies dollar_figure percent and dollar_figure percent respectively of its outstanding common_stock thereafter holdings iii distributed all of the outstanding rhc common_stock that it held to ejdc bank of montreal paribas and campeau which were certain of fsi’s creditors and allied a distributed a portion ie dollar_figure percent of the outstanding rhc common_stock that it held to bank of montreal and paribas which were certain of allied’s creditors and b retained the balance ie percent dollar_figure after those distributions to the respective creditors of fsi and allied those creditors owned the following approximate percentages of the outstanding common_stock of rhc owner ejdc campeau bank montreal paribas percentage of outstanding common_stock of rhc 42campeau owned percent of the outstanding_stock of fsi 43as part of the confirmed allied chapter plan allied merged with and into federated and the resulting company was known as new federated as a result of that merger new feder- ated held the assets of allied which included percent of the outstanding rhc common_stock that allied had retained under the confirmed allied chapter plan the parties agree that there are no genuine issues of material fact44 and that summary adjudication is appropriate with respect to the issue under sec_338 that the parties ask us to decide in their respective motions for partial summary_judgment the parties also agree that our resolution of the issue under sec_338 depends on whether rhc’s acquisi- tion of all of the outstanding common_stock of ralphs from holdings iii and allied constitutes a qualified_stock_purchase under sec_338 our resolution of that question under sec_338 depends on whether that acquisition constitutes a purchase under sec_338 and our 44see supra note sec_338 defines the term purchase in pertinent part as follows sec_338 definitions and special rules --for purposes of this section -- purchase -- a in general --the term purchase means any acquisition of stock but only if-- i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired and ii the stock is not acquired in an exchange to which sec_351 sec_354 continued resolution of that question under sec_338 and there- fore our resolution of the question under sec_338 depends on whether as respondent maintains and petitioners dispute the ralphs transaction constitutes a reorganization under sec_368 c or g we thus address whether the ralphs transaction constitutes a reorganization under sec_368 c or g dollar_figure it is the position of respondent that rhc’s acquisition of the outstanding common_stock of ralphs from holdings iii and continued or applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction respondent argues inter alia that as part of the ralphs transaction stock was acquired in an exchange to which sec_354 applies and that therefore rhc’s acquisition of the outstanding common_stock of ralphs does not constitute a purchase because of sec_338 sec_354 applies only to a transaction that qualifies as a reorganization under sec_368 368_us_337 if we were to find that the ralphs transaction does not qualify as a reorganization under sec_368 c or g sec_354 would not apply 46our discussion is limited to the three types of reorgani- zations on which respondent relies ie the reorganizations described in sec_368 c and g in support of respondent’s position in respondent’s motion the parties agree that if the ralphs transaction were to be treated as a reorgani- zation qualifying under sec_368 the target_corporation would be ralphs the parties also agree that if the ralphs transaction were to be treated as a reorganization qualifying under sec_368 or g the target_corporation would be holdings iii allied does not constitute a purchase under sec_338 and therefore does not constitute a qualified_stock_purchase under sec_338 that is because according to respondent the ralphs transaction qualifies as a reorganization under sec_368 c and g and consequently rhc has a carryover_basis under sec_362 in the respective ralphs common_stock that it received from holdings iii and allied see sec_338dollar_figure respondent does not dispute that if we were to find that the ralphs transaction does not qualify as a reorganization under sec_368 c or g rhc’s acquisition of all of the outstanding common_stock of ralphs from holdings iii and allied would as petitioners maintain consti- tute a purchase under sec_338 and a qualified_stock_purchase under sec_338 and consequently rhc and fsi would have made a valid joint election under sec_338 with respect to that purchase sec_368 sets forth certain statutory requirements in order for a transaction to qualify as a reorganization under sec_368 c or g see eg sec_368 c g b in addition to those statutory requirements the courts have established certain nonstatutory requirements in order for a transaction to qualify as a reorganization under any of those provisions of that section one of those nonstatutory 47see supra note requirements known as the continuity-of-interest requirement mandates that the taxpayer’s ownership_interest in the prior organization must continue in a meaningful fashion in the reorga- nized enterprise 469_us_131 see 308_us_415 287_us_462 according to the supreme court of the united_states supreme court this interest must be definite and material and it must represent a substantial part of the value of the thing transferred 296_us_378 see paulsen v commissioner supra sec_1_368-1 sec_1_368-2 income_tax regs we limit ourselves to consider- ation of the continuity-of-interest requirement that is because our resolution of whether the ralphs transaction satisfies that requirement resolves the question of whether that transaction constitutes a reorganization under sec_368 c or g for the year in which the ralphs transaction occurred transitory ownership of stock in the acquiring_corporation by the transferor’s stockholders is to be disregarded in determining whether the continuity-of-interest requirement is satisfieddollar_figure 48under regulations applicable to transactions occurring after date the continuity-of-interest requirement is satisfied regardless of whether the stockholders of the trans- feror dispose_of their stock in the acquiring company after those continued see eg 88_tc_1415 25_tc_132 respondent maintains that the continuity-of-interest re- quirement would be satisfied with respect to the ralphs transac- tion if certain creditors of fsi49 were treated as equity owners of fsi for purposes of the reorganization provisions on which respondent relies in support of respondent’s argument that those creditors should be treated as equity owners for those purposes respondent relies on 315_us_179 alabama asphaltic which respondent maintains is squarely applicable in this case sic dollar_figure according to respondent continued stockholders receive that stock see t d 1998_1_cb_803 49pursuant to the confirmed fsi chapter plan certain creditors of fsi received dollar_figure percent of all of the outstanding common_stock of rhc see infra note thus the parties focus their arguments with respect to whether the ralphs transaction satisfies the continuity-of-interest requirement on the receipt of certain rhc stock by certain creditors of fsi and do not focus on the receipt of certain rhc stock by certain creditors of allied we shall do the same 50it is respondent’s position that congress’ enactment into the code of sec_368 did not change or eliminate the fundamental stepping into the shoes principle of alabama asphal- tic according to respondent the law that was adopted as the g reorganization in bankruptcy_tax_act_of_1980 publaw_96_589 stat specifically approved the application of alabama asphaltic and extended its principle to continued the supreme court’s rule stated in alabama asphaltic is simple and direct a valid reorganization in which the stock of the newly-created entity is transferred to the creditors of a corporation rather than the stock- holders requires that the debtor_corporation must be insolvent and the insolvent_debtor corporation’s creditors must receive the stock in the entity pursuant to a reorganization plan alabama asphaltic u s relying on what respondent calls the simple and direct rule_of alabama asphaltic respondent concludes that the bankruptcy of fsi qualifies its creditors as equity holders for continuity_of_interest purposes therefore the distribution by holdings iii of dollar_figure percent of the stock of rhc to fsi’s creditors main- tains the qualification under the continuity of inter- est doctrine respondent acknowledges that under alabama asphaltic the creditors must take effective command over the insolvent corporation’s assets according to respondent such effective command is vital to finding continuity_of_interest and is present in this case sic the creditors of fsi took overt steps to exert their control_over its assets fsi’s assets included the ralphs stock while continued creditors who had less than senior rights but who became post-bankruptcy shareholders petitioners do not disagree with respondent’s statements with respect to the effect of the enactment of sec_368 on the principles of alabama asphaltic we thus address the only issue with respect to the continuity-of-interest requirement that respondent argues as discussed below that issue is whether under alabama asphaltic we should treat certain creditors of fsi as equity owners of fsi for purposes of determining whether the continuity-of-interest requirement is satisfied in the ralphs transaction ralphs was not the bankrupt corporation ralphs stock was undeniably an asset of fsi and was ultimately taken possession of by fsi’s creditors in the bank- ruptcy plan citation omitted in support of respondent’s contention that the creditors of fsi took overt steps to exert their control_over its fsi’s assets respondent asserts that on the date that ejdc and the other creditors insti- tuted bankruptcy proceedings they stepped into the shoes of campeau and became the equity owners of fsi and of all that fsi owned they thereby gained effec- tive command over the assets of fsi petitioners counter that the instant cases are materially distinguishable from alabama asphalticdollar_figure in alabama asphaltic the old corporation alabama rock asphalt inc was a subsidiary of a corporation which was in receivership in stockholders of the parent had financed the old corporation taking unsecured notes for their ad- vances maturity of the notes was approaching and not all of the noteholders would agree to take stock for their claims accordingly a creditors’ committee was formed late in and a plan_of_reorganization was proposed to which all the noteholders except two assented the plan provided that a new corporation would be formed which would acquire all the assets of the old corporation the stock of the new corporation preferred and common would be issued to the creditors in satisfaction of their claims pursuant to the plan 51petitioners also maintain that the instant cases are materially distinguishable from the cases decided after 315_us_179 that have found that case to be controlling in holding that certain credi- tors involved in those cases should be treated as equity owners for purposes of the continuity-of-interest requirement we shall refer to those cases decided after alabama asphaltic that have so held and that the parties cite as the alabama asphaltic progeny involuntary bankruptcy proceedings were instituted in the bankruptcy trustee offered the insol- vent corporation’s assets for sale at public auction they were bid in by the creditors’ committee for dollar_figure thereafter respondent alabama asphal- tic limestone co was formed and acquired all the assets of the bankrupt corporation it does not appear whether the acquisition was directly from the old corporation on assignment of the bid or from the com- mittee pursuant to the plan respondent issued its stock to the creditors of the old corporation--over to the noteholders and the balance to small creditors helvering v ala asphaltic limestone co supra pincite on the basis of the above-quoted facts the supreme court concluded in alabama asphaltic that the continuity-of-interest requirement enunciated in cases like 287_us_462 and 308_us_415 was not satisfied since the old stockholders were eliminated by the plan no portion whatever of their proprietary interest being preserved for them in the new corporation and it is clear that the fact that the creditors were for the most part stockholders of the parent company does not bridge the gap the equity_interest in the parent is one step removed from the equity_interest in the sub- sidiary in any event the stockholders of the parent were not granted participation in the plan qua stock- holders helvering v ala asphaltic limestone co supra pincite nonetheless the supreme court concluded in alabama asphal- tic on the facts there involved that it is immaterial that the transfer shifted the ownership of the equity in the property from the stock- holders to the creditors of the old corporation plainly the old continuity_of_interest was broken technically that did not occur in this proceeding until the judicial sale took place for practical purposes however it took place not later than the time when the creditors took steps to enforce their demands against their insolvent_debtor in this case that was the date of the institution of bankruptcy proceedings from that time on they had effective command over the disposition of the property the full priority rule_of 228_us_482 applies to proceedings in bankruptcy as well as to equity receiverships it gives creditors whether secured or unsecured the right to exclude stockholders entirely from the reorganization plan when the debtor is insolvent when the equity owners are excluded and the old creditors become the stockholders of the new corporation it conforms to realities to date their equity ownership from the time when they invoked the processes of the law to enforce their rights of full priority at that time they stepped into the shoes of the old stockholders the sale did nothing but recognize officially what had before been true in fact 121_f2d_985 2d cir that conclusion involves no conflict with the principle of the le tulle case a bondholder inter 52in n pac ry co v boyd 228_us_482 the supreme court held that a court-approved plan_of_reorganization under which an insolvent corporation sold its assets to a new corporation that the stockholders and certain bondholders of the insolvent corporation owned did not serve to eliminate or defeat the claim of an unsecured creditor of the insolvent corporation who sought to enforce against the new corporation a judgment against the insolvent corporation the supreme court held that the unsecured creditor’s interest was superior to the interest of the stockholders of the insolvent corporation and that those stockholders took their interest in the new corporation subject_to the claim of the unsecured creditor 53the le tulle case to which the supreme court referred is 308_us_415 in that case the supreme court held that there was no tax-free reorganization where the transferor company transferred its assets in exchange for cash and short-term notes of the transferee company in so holding the supreme court concluded that where the consider- ation for the transfer consisted solely of the transferee’s bonds the transferor did not retain any proprietary interest in continued est in a solvent company plainly is not the equivalent of a proprietary interest even though upon default the bondholders could retake the property transferred the mere possibility of a proprietary interest is of course not its equivalent but the determinative and controlling factors of the debtor’s insolvency and an effective command by the creditors over the property were absent in the le tulle case citations omitted helvering v ala asphaltic limestone co u s pincite the parties in the instant cases agree and we conclude that it was material to the supreme court’s holding in alabama asphaltic that the continuity-of-interest requirement was satis- fied that the creditors had effective command over the disposi- tion of the property id pincite of the insolvent_debtor corporation a principal disagreement between the parties here centers on the identity under alabama asphaltic of the insolvent_debtor corporation over whose property its creditors must have such effective command petitioners argue that under alabama asphaltic the insolvent corporation over whose property its creditors must have effective command must be the target_corporation in the pur- ported reorganization and the direct creditors of that target_corporation must receive the stock of the company that acquired the stock of the insolvent target_corporation or its property according to petitioners under alabama asphaltic the continuity-of-interest requirement is not satisfied in the continued the new company instant cases because ralphs which the parties agree would be the target in the case of a reorganization qualifying under sec_368 and holdings iii which the parties agree would be the target in the case of a reorganization qualifying under sec_368 or g were solvent at all times during the chapter proceedings and neither ralphs nor holdings iii had any creditors who received rhc stock in the ralphs transactiondollar_figure respondent does not dispute that ralphs and holdings iii were solvent at all times during the chapter proceedings and that neither ralphs nor holdings iii had any creditors who received rhc stock in the ralphs transactiondollar_figure respondent argues instead that under alabama asphaltic the insolvent corporation over whose property its creditors must obtain effec- tive command need not be the target_corporation in the purported 54pursuant to the confirmed fsi chapter plan campeau was to receive percent of the outstanding common_stock of rhc however percent of the outstanding common_stock of rhc that campeau was to receive was to be distributed to fsi pursuant to that plan fsi was required to sell that stock for the purpose of satisfying certain obligations and expenses arising under the confirmed fsi chapter plan to the extent fsi did not sell any portion of the percent of the outstanding common_stock of rhc that it received fsi was required under that plan to dis- tribute that portion to campeau 55see supra note reorganization and the direct creditors of that target_corporation need not receive the stock of the company that acquired the stock of the insolvent target_corporation or its property according to respondent in determining whether the continuity-of-interest requirement is satisfied in the ralphs transaction it is appropriate and necessary under alabama asphaltic to inquire whether the creditors of the insolvent fsi which the parties agree would not be a target_corporation in the case of a reorganization qualifying under sec_368 c or g had effective command over the disposition of the property of fsi helvering v ala asphal- tic limestone co supra pincite and whether the creditors of the insolvent fsi received the stock of rhc respondent main- tains that the parties’ agreed facts require affirmative answers to the foregoing inquiries we need not resolve the parties’ disputes over whether or not under alabama asphaltic the insolvent corporation over whose property its creditors must have effective command must be the target_corporation in the purported reorganization and 56respondent cites no case and we have found none in which a court has held alabama asphaltic to be controlling on the question of whether creditors of an insolvent corporation are to be treated as equity owners of that corporation for purposes of the continuity-of-interest requirement where the insolvent corporation in the instant cases fsi is not the target corpora- tion in a purported reorganization whether or not under that case the direct creditors of that insolvent target_corporation must receive the stock of the company that acquired the stock of that target_corporation or its property that is because assuming arguendo that respondent were correct in respondent’s view as to the appropriate and necessary two inquiries under alabama asphaltic that should be made in the instant cases we find on the basis of the parties’ agreed facts that the answer to the first of those inquiries is that the creditors of fsi did not obtain effective command over fsi’s property in alabama asphaltic effective command over the insolvent corporation’s property arose because its creditors took steps by instituting involuntary bankruptcy proceedings against it to enforce their rights under the so-called full priority rule_of n pac ry co v boyd 228_us_482 to exclude stockhold- ers of the insolvent corporation entirely from the reorganiza- tion plan when the debtor is insolvent helvering v ala asphaltic limestone co supra pincite unlike the facts in alabama asphaltic in the instant cases ejdc bank of montreal paribas and campeau the creditors of fsi that pursuant to the confirmed fsi chapter plan received 57we shall sometimes refer collectively to ejdc bank of montreal paribas and campeau as the fsi creditors dollar_figure percent58 of the outstanding common_stock of rhc from holdings iii did not take steps against fsi to enforce their rights under the so-called full priority rule to exclude stock- holders of fsi entirely from the reorganization plan id in fact unlike the facts in alabama asphaltic in the instant cases the fsi creditors did not as respondent asserts commence involuntary bankruptcy proceedings against fsi instead fsi filed in the california u s bankruptcy court59 a voluntary petition under chapter entitled reorganization of the bankruptcy code u s c secs unlike the facts in alabama asphaltic in the instant cases fsi operated as a debtor in possession60 at all times during the fsi chapter proceed- ings the fsi creditors did not object during those proceedings to fsi’s acting as a debtor in possession nor did any of those creditors ask the ohio u s bankruptcy court to appoint a 58see supra note 59hereinafter all references to the fsi chapter proceed- ings are to those proceedings after venue in those proceedings was transferred to the ohio u s bankruptcy court for conve- nience we shall refer to any filing in the fsi chapter proceedings with the ohio u s bankruptcy court as fsi’s filing with that court 60as a debtor in possession fsi continued to control its assets and operate its business in the same manner as it had done before the commencement of the chapter proceedings in addition during the pendency of the fsi chapter proceedings fsi continued to be managed by the officers that had managed fsi before the fsi chapter proceedings had commenced trusteedollar_figure the fsi creditors did not file with the ohio u s bankruptcy court any proposed plan of reorganization62 in the fsi chapter proceedings instead on date fsi filed with the ohio u s bankruptcy court the date proposed fsi chapter plandollar_figure although under the date proposed fsi 61the u s trustee program a component of the u s department of justice that is responsible for promoting the efficiency and protecting the integrity of the federal bankruptcy system oversaw the fsi chapter proceedings that program appointed an official committee of unsecured creditors in the fsi chapter proceedings but did not take possession of the assets of fsi and did not have the authority to direct the disposition of that company’s assets or to manage that company’s business during the pendency of the fsi chapter proceedings 62the term plan_of_reorganization is used to refer to a plan described in chapter of the bankruptcy code and is not intended to refer to a plan_of_reorganization for tax purposes see supra note 63fsi filed several proposed plans of reorganization with the ohio u s bankruptcy court before filing on date another proposed fsi chapter plan at no time did the fsi creditors seek to reduce the time during which fsi had the exclusive right to file a proposed plan_of_reorganization with the ohio u s bankruptcy court nor did those creditors object to the requests of fsi to extend the time during which it had the exclusive right to file a proposed plan_of_reorganization with that court 64on date fsi filed with the ohio u s bankruptcy court the date proposed fsi chapter plan that plan proposed inter alia that the fsi creditors receive from holdings iii certain stock of ralphs in satisfaction of their creditor claims against fsi respondent focuses on that proposed plan in further support of respondent’s assertion that the creditors of fsi took overt steps to exert their control_over its assets respondent contends the ralphs transaction here was undertaken at the very end of the bankruptcy proceedings when the continued chapter plan the claims of secured creditors of fsi except class were impaired and certain unsecured creditors of fsi were to receive property with respect to their claims none of the fsi creditors objected to or rejected that proposed plan in fact those creditors accepted in writing the date proposed fsi chapter plan and the ohio u s bankruptcy court confirmed it on date on the parties’ agreed facts we find that under alabama asphaltic the fsi creditors did not take effective command over continued creditors’ inchoate rights had matured into effective_control of the property the initial plan had been for the ralphs stock to go directly to the creditors however after the creditors were already entitled to receive the ralphs stock the creditors directed that the ralphs stock rather than going to the creditors themselves should go to the acquiring_corporation the creditor’s wholly- owned holding_company rhc in directing the ralphs stock to the acquiring_corporation the creditors controlled where the ralphs stock went the above-quoted contentions of respondent are refuted by the facts to which the parties agreed for purposes of their respective motions for partial summary_judgment the fsi creditors were not entitled to any property of fsi or holdings iii before the ohio u s bankruptcy court confirmed the date proposed fsi chapter plan that confirmed plan required inter alia that ejdc bank of montreal paribas and campeau receive certain stock of rhc and not stock of ralphs in satisfaction of their respective creditor claims against fsi the date proposed fsi chapter plan on which respondent focuses was never confirmed by the ohio u s bankruptcy court and did not entitle the fsi creditors to any stock of ralphs 65see supra note the assets of fsidollar_figure we conclude that alabama asphaltic is materially distinguishable from the instant cases that respondent’s reliance on that case is misplaced and that that case is not controlling in the instant cases we also find the alabama asphaltic progeny to be materially distinguishable from the instant cases in the alabama asphaltic progeny the courts concluded as did the supreme court in alabama asphaltic that the determinative fact was whether the creditors of the insolvent corporation took proactive steps and thereby obtained effective command over the insolvent corporation’s property see eg 315_us_185 225_f2d_298 9th cir unlike the creditors involved in the instant cases the creditors involved in the alabama asphaltic progeny took proactive steps to enforce or protect their rights in the insolvent corporations’ properties such as filing a foreclosure action under mortgages securing the insolvent corporation’ sec_66assuming arguendo that holdings iii which the parties agree would be the target_corporation in a reorganization qualifying under sec_368 or g were insolvent and that it were correct under alabama asphaltic to determine whether the fsi creditors had effective command over the property of holdings iii we would find for the reasons discussed above as to why the fsi creditors did not have effective command over fsi’s property that the fsi creditors did not have such effective command over the property of holdings iii debt selling the insolvent corporation’s assets under an indenture filing a receivership action against the insolvent corporation or entering into possession and operating the property of the insolvent corporationdollar_figure in the instant cases none of the fsi creditors took any proactive steps to enforce or protect their respective rights to payment by fsi of their respective debts based upon the parties’ agreed facts we reject respondent’s argument that in determining whether the continuity-of-interest requirement is satisfied in the ralphs transaction alabama asphaltic requires us to treat as equity owners of fsi the fsi creditors who received dollar_figure percent71 of the outstanding common_stock of rhc respondent does not cite and we have not found any case in which a court has held alabama asphaltic to be controlling under facts materially indistinguishable from the 67see eg 225_f2d_298 9th cir 7_tc_600 199_fsupp_33 n d ill 68see eg 315_us_185 69see eg 36_tc_675 ky natural_gas corp v commissioner 47_bta_330 70see eg 13_tc_399 71see supra note parties’ agreed facts in the instant cases nor has respondent offered any persuasive reason why we should extend the holding of alabama asphaltic to the parties’ agreed facts we hold that the continuity-of-interest requirement is not satisfied in the ralphs transaction and that that transaction is not a reorganization under sec_368 c or g dollar_figure respondent does not dispute that if we were to hold which we have that the ralphs transaction is not a reorganization under any of those provisions of sec_368 rhc’s acquisition of the outstanding common_stock of ralphs from holdings iii and allied would constitute a purchase under sec_338 and a qualified_stock_purchase under sec_338 and rhc and fsi would have made a valid joint election under sec_338 with respect to that acquisition we have considered all of the contentions and arguments of the parties that are not discussed herein with respect to the matters that we address herein and we find them to be without merit irrelevant and or moot 72in the light of our holdings that the ralph’s transaction does not satisfy the continuity-of-interest requirement and is not a reorganization under sec_368 c or g we need not and shall not address whether the ralphs transaction satisfies as respondent maintains and petitioners dispute the other requirements applicable to each of the three types of reorganizations on which respondent relies to reflect the foregoing an order granting petitioners’ motion and denying respondent’s motion will be issued appendix
